                Case 21-10549-JTD              Doc 405        Filed 06/06/21         Page 1 of 63




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    SC SJ HOLDINGS LLC, et al. 1                          Case No. 21-10549 (JTD)

                            Debtors.                      (Jointly Administered)




                                       Expert Report of Greig Taylor




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors is
3223 Crow Canyon Road, Suite 300 San Ramon, CA 94583.
                    Case 21-10549-JTD                    Doc 405          Filed 06/06/21              Page 2 of 63




Table of Contents

I.    Introduction and Assignment................................................................................................... 2
II. Summary of Conclusions......................................................................................................... 3
III. Background.............................................................................................................................. 6
IV. Damages arising from the Debtors’ Alleged Breaches of Contract ........................................ 9
V. Liquidated Damages Provision.............................................................................................. 25
Appendix 1             Curriculum Vitae of Greig Taylor ....................................................................... 29
Appendix 2             Materials Relied Upon ........................................................................................ 36
Appendix 3             Modeling the Hotel’s Financial Performance ..................................................... 39
Appendix 4             Discount Rate ...................................................................................................... 50
Exhibit 1           Calculation of Lost Management Fees ................................................................... 55
Exhibit 2           2015 to 2020 Historical Performance and 2021 March Forecast ........................... 58
Exhibit 3           The Impact and the Recovery from the Pandemic .................................................. 59
Exhibit 4           Historical Fees Reconciliation ................................................................................ 60
Exhibit 5           Performance Test .................................................................................................... 61
Exhibit 6           Beta Calculation ...................................................................................................... 62




                                                                      1
                Case 21-10549-JTD              Doc 405        Filed 06/06/21        Page 3 of 63




    I. Introduction and Assignment

         1.       My name is Greig Taylor. I am a graduate of the University of Manchester,

England, a Fellow of the Institute of Chartered Accountants in England and Wales, and a

Managing Director in the New York office of AlixPartners LLP, a global expert services firm

specializing inter alia in litigation support and valuation. My expertise and experience relate to

the identification, quantification and valuation of damages, lost profits, business enterprise

value and sunk costs in matters involving contract disputes. I have attached a copy of my

qualifications and relevant experience in Appendix 1.

         2.       I have been engaged by counsel to provide expert evidence regarding damages

resulting from breach of contract, including, being engaged on numerous occasions to provide

expert evidence regarding the damages resulting from the termination of hotel management

agreements.

         3.       AlixPartners is being compensated at a rate of $895 per hour for my work on

this matter. Neither my nor AlixPartners’s compensation is contingent on my findings or on

the outcome of this matter. I have been assisted in the preparation of this expert report by

AlixPartners's staff working under my direction and supervision.

         4.       I have been retained by Sidley Austin LLP (“Counsel”), on behalf of Accor

Management US Inc. (f/k/a Fairmont Hotels & Resorts (U.S.) Inc.) (“Operator” or “Fairmont”

or “Accor”) in relation to its dispute with SC SJ Holdings LLC (“SC Holdings”) and FMT SJ

LLC (“FMT”; together with SC Holdings, “Owner” or “Debtors”). 2 I understand that Accor

has asserted a number of breach of contract claims arising out of (i) Debtors’ removal of Accor



2
 Throughout this report, I use the terms “Owner” or “Debtors” interchangeably to refer to either or both of the
Debtors in this proceeding. In so doing, I do not express any opinion as to which Debtor, if either, performed any
particular act described herein.

                                                          2
              Case 21-10549-JTD         Doc 405       Filed 06/06/21     Page 4 of 63




management from and closure of the hotel formerly known as the Fairmont San Jose Hotel (the

“Hotel”), (ii) Debtors’ rejection of the Amended and Restated Hotel Management Agreement

between San Jose Fairmont Lessee, LLC, and Fairmont Hotels and Resorts (U.S.) Inc. dated as

of December 2, 2005, (as further amended, assumed, modified, and/or restated, and together with any

annexes, exhibits, and ancillary agreements) (the “HMA”) pursuant to which Accor managed the

Hotel, and rejection of the Owner Agreement between SC SJ Holdings LLC, FMT SJ LLC and

Fairmont Hotels & Resorts (U.S.) Inc. dated as of January 2, 2018 (the “Owner Agreement”),

(iii) Debtors’ termination of the HMA, and (iv) Debtors’ failure to pay management fees and

reimbursable amounts due and owing to Accor (collectively, “Debtors’ Alleged Breaches of

Contract”). I have been instructed by Counsel to provide my independent and objective

opinion as to the quantum of economic damages, if any, suffered by Accor as a result of

Debtors’ Alleged Breaches of Contract. The Operator and Debtors are referred collectively

herein as the “Parties”.

       5.      As instructed by counsel, I prepared my opinion of damages as of March 5, 2021

(“Valuation Date”), which I understand was the date on which the Owner removed Accor

management from the Hotel and shut down the operations of the Hotel (the “Closure”).

       6.      I have been instructed to make certain assumptions on legal matters, which are

relevant to the position taken by the Operator in this dispute. I refer to those assumptions in the

relevant sections of this expert report. This expert report must not be construed as expressing

opinions on matters of law, which are outside my expertise.


 II. Summary of Conclusions

       7.      I have undertaken an analysis to determine the quantum of damages suffered by

Accor as a result of Debtors’ Alleged Breaches of Contract. My analysis of the damages is


                                                  3
                Case 21-10549-JTD             Doc 405        Filed 06/06/21        Page 5 of 63




premised on the forgone basic and incentive management fees that Accor would have

reasonably expected to receive during the remaining term of the HMA, in the absence of the

actions of the Owner starting on March 5, 2021. Avoided expenses have also been considered

as part of the analysis.

         8.       The estimated fees, net of expenses, represent future cash flows. In order to

present the future cash flows as at the Valuation Date, I discounted the future cash flows using

a discount rate that reflects the risk of realizing the future cash flows. 3 In addition, I have added

to the damages estimate the amount of fees and reimbursables that Accor earned, but had not

been paid by Owner to date. 4

         9.       Based on my review, assumptions, and restrictions, I calculated the quantum of

damages suffered by Accor:




3
  I have not added prejudgment interest to account for the fact that Accor did not receive payment on the Valuation
Date. I will update my calculations for pre-judgment interest should Counsel make that request.
4
  I understand that Accor may also have indemnification claims against Debtors arising out of the Closure of the
Hotel, but those claims are not yet settled. I have not included in this analysis any amounts that may be due as a
result of Accor’s indemnification claims. If requested by Counsel or the Court, I will update my calculations once
those claims have been settled.

                                                         4
                   Case 21-10549-JTD           Doc 405     Filed 06/06/21        Page 6 of 63




Figure 1            Summary of Damages

                                        Item                              Amount (US$)
                   Lost Management Fees                                      24,657,609
                   Unpaid Fees and Reimbursements 5                            2,029,201
                   Less: Present Value of Shortfall Payments                (2,417,097)
                   Total                                                     24,269,713


       10. Counsel also asked me to calculate damages under the Liquidated Damages

                 provision in the HMA under certain assumptions regarding the appropriate “Imputed

                 Management Fees” amount. I present those scenarios below in the figure below:

Figure 2            Summary of Liquidated Damages Amounts
                                                  Imputed
                                                                                     Liquidated Damages
    Scenario         Reference Period          Management Fees        Multiplier
                                                                                        Amount (US$)
                                                   (US$)
       1            Average 2015-2019             1,977,134               17               33,611,278
       2            Average 2018-2019             1,994,547               17               33,907,299
       3                   2019                   1,892,238               17               32,168,046
       4            Feb 2020-Jan 2021              298,180                17               5,069,060


           11.      The materials that I relied on in coming to my opinions in this matter are

referenced in this expert report and accompanying exhibits or are listed in Appendix 2 to this

expert report. I reserve the right to reconsider my opinions in light of additional information

that may be made available to me in the future, especially in light that fact discovery is still

ongoing as of the date of this expert report.


5
 According to Section 1.14 of the HMA, “All payments which are required or permitted to be made by one Party to
another Party pursuant to this Agreement and which are not made on the due date of payment shall, unless this
Agreement indicates otherwise, bear interest at the Agreed Rate from the due date of payment to the date that
payment is made. Whenever such interest is to be calculated over a period of one or more years, it shall be
compounded semi-annually.” I have not added interest owed to this calculation, but I will update my calculations
for interest owed through trial should Counsel make that request.

                                                       5
                Case 21-10549-JTD            Doc 405        Filed 06/06/21       Page 7 of 63




III. Background

         12.     Accor is a subsidiary of Accor, S.A., 6 which describes itself as “a world-leading

augmented hospitality group, offering unique and unmatched experiences in more than 5,000

hotels, resorts and residences across 100 countries.” 7 As I understand it, SC Holdings

purchased the Hotel on January 2, 2018. 8 FMT leased the Hotel from SC Holdings pursuant to

a lease agreement that was dated January 2, 2018. 9

         13.     The Hotel is an 805-room luxury hotel located in San Jose in the “heart of Silicon

Valley”, which was opened in 1987 and expanded in 2002. 10 It is a 20-story, two tower hotel

with “65,000 square feet of state-of-the-art meeting and event space, three restaurants with bars,

a café bakery, a fitness center, and a rooftop pool and gazebo.” 11 The Hotel “features grand

ballrooms for large conferences and conventions as well as intimate spaces for smaller

gatherings.” 12 According to the Debtors’ Chief Restructuring Officer (“CRO”), San Jose’s

downtown area “is in the midst of robust growth with numerous development projects

underway thanks to tremendous growth fueled by the information and technology industries.” 13

    A. Hotel Management Agreement, Closure of the Hotel, and Rejection and Termination
       of the HMA

         14.     As I understand it, Accor managed the Hotel under the terms of the HMA.




6
  Accor 2019 Universal Registration Document (Annual Financial Report, Integrated Report), filed on April 9, 2020,
with the French Market Authority, at 355.
7
  Accor 2019 Universal Registration Document (Annual Financial Report, Integrated Report), filed on April 9, 2020,
with the French Market Authority, at 7. See also “Accor at a Glance, February 2021” (available in “Accor At a
Glance” from https://group.accor.com/en/group/who-we-are/accor-in-brief).
8
  Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶¶ 35-36.
9
  Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶ 8.
10
   Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶¶ 7, 32.
11
   Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶ 31.
12
   Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶ 31.
13
   Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶ 32.

                                                        6
                Case 21-10549-JTD              Doc 405        Filed 06/06/21        Page 8 of 63




         15.      The initial term of the HMA ends on December 31, 2025 (the “Initial Term”). 14

In addition, the HMA provides for an automatic renewal for five consecutive five-year terms at

the Operator’s option (the “Extension Terms”). Specifically, the term extends as follows: 15

                The Operator shall have the right to extend the Operating Term for five
                consecutive 5-year Extension Terms, provided that at the time of exercise of the
                right to extend and at the commencement of the ensuing Extension Term the
                Operator and its Affiliates continue to be engaged in the operation of Operator
                Hotels having in the aggregate not fewer than 2,800 guest rooms. In addition, the
                Operating Term shall be extended automatically by a period equal to the period
                between any termination and subsequent reinstatement of this Agreement
                pursuant to Section 13.5.

         16.      Under the HMA, Accor was to receive 2.75% of the Hotel’s Total Revenues

during each Fiscal Period. 16 I understand that there also was a separate management fee for

parking revenue which equaled 1.00% of parking revenue (these combined fees are referred to

as “Basic Management Fee”). 17 In addition, Accor was entitled to an annual incentive fee in

each “Fiscal Period equal to 30% of the amount, if any, by which the Net Operating Income of

the Hotel for such Fiscal Period exceeds the Threshold Net Operating Income for such Fiscal

Period…” (the “Incentive Fee”, the combined Incentive Fee and the Basic Management Fee



14
   HMA, Section 2.1.
15
   HMA, Section 2.2.
16
   HMA, Section 9.1. According to the HMA, Total Revenues “means, subject to Section 9.4, all revenue, income
and proceeds of sales of every kind, whether in cash or on credit, resulting from the Operation of the Hotel and
properly attributable to the Fiscal Month, Fiscal Period or portion of a Fiscal Period under consideration, determined
on an accrual basis under the Operator's Accounting Policies…” (HMA, Section 9.3.) Under the HMA, amounts
from beverage sales made pursuant to a separate agreement (formerly called the Liquor Management Agreement)
are excluded from Total Revenues in order to calculate the Basic Management Fee. (HMA, Section 9.3.) However,
Accor charges an equivalent fee of 2.75% on those beverage sales, as shown in Accor’s financial reports. Therefore,
the Total Revenues that I use to calculate the Basic Management Fee are inclusive of all food and beverage revenue.
Discovery is ongoing and I reserve the right to revise this report in the event later discovery suggests the beverage
sales charge is not 2.75%. In addition, “the net proceeds of use and occupancy or business interruption insurance
payable to either the Owner or the Operator with respect to the Operation of the Hotel after deduction from such
proceeds of all necessary expenses incurred in the adjustment or collection thereof” are included in Total Revenues.
There are specific exclusions from Total Revenues in Section 9.4 of the HMA, such as excise taxes, gratuities, and
certain insurance proceeds.
17
   See “SAJ 1999-2020 Rev+Fees - HMA.xlsx” and email from Brett Conner to Daryl Benjamin, June 2, 2017,
Subject: SAJ – 1% management fee for garage revenues.

                                                          7
                Case 21-10549-JTD             Doc 405        Filed 06/06/21       Page 9 of 63




are the “Management Fee”). 18 The Threshold Net Operating Income was set to $22,183,214

as of January 2, 2018 under the Third Amendment to Amended and Restated Hotel

Management Agreement made and entered into by and between Fairmont Hotels & Resorts

(U.S.) Inc., a Delaware corporation and FMT SC LLC, a Delaware limited liability company,

dated January 2, 2018 (the “Third Amendment”). 19

        17.      The Owner was able to terminate the HMA if the Hotel fails a specified

“Performance Test” metric in two consecutive calendar years without a cure, except if there is

a Force Majeure event. 20 The Performance Test metric specifies that the Hotel’s Net Operating

Income must exceed an “NOI Base”. The NOI Base was set to $10,663,874 in the Third

Amendment as of January 2, 2018. 21 The NOI Base was set to increase by 1% of the 1998 Net

Operating Income in each year through the end of the Initial Term. 22 In each extension period,

the NOI Base in the first extension year would reset to 75% of the prior year’s Net Operating

Income and would grow by 1% of the 1998 Net Operating Income in each subsequent year of

the extension period. 23 The Operator can cure a failure of the Performance Test (two

consecutive shortfall years) by paying the Owner the difference between the Net Operating

Income and the NOI Base, or the “Shortfall”, for those two years. 24



18
   HMA, Section 9.1. The Net Operating Income is defined as “The ''Net Operating Income" of the Hotel for any
Fiscal Month, Fiscal Period or portion of a Fiscal Period shall be the amount, if any, by which Total Revenues
exceed Operating Expenses for such Fiscal Month, Fiscal Period or portion of a Fiscal Period. ''Net Loss" shall mean
a negative Net Operating Income.” (HMA, Section 9.2.) Operating Expenses are defined in Section 9.6 of the
HMA.
19
   Third Amendment, ¶ 5 (The “Threshold Net Operating Income”). In the event that, in any Fiscal Period, the
Owner pays for Capital Improvements or for replacements, substitutions or additions to Furniture, Fixtures and
Equipment, in either case with funds in excess of funds resident in or to be deposited into the Capital Replacement
Reserve in such year (the "Additional Capital"), the Threshold Net Operating Income shall be increased for
succeeding Fiscal Periods by an amount equal to ten percent (10%) of the Additional Capital.” (HMA, Section 9.1.)
20
   HMA, Section 16.10.
21
   Third Amendment, ¶ 7.
22
   HMA, Section 16.10(d).
23
   HMA, Section 16.10(e).
24
   HMA, Section 16.10(b)(C).

                                                         8
                Case 21-10549-JTD            Doc 405         Filed 06/06/21      Page 10 of 63




        18.      As I understand it, the Owner closed the Hotel on March 5, 2021 without Accor’s

consent and removed Accor management from the Hotel on that day. 25 On the same day, FMT

filed for bankruptcy relief, and SC Holdings filed for bankruptcy relief on March 10, 2021,

which coincided with the date of Debtors’ motion to authorize the rejection of the HMA and

Owner Agreement. 26 I understand that on March 15, 2021, the Debtors provided written notice

to Fairmont that the HMA would be terminated in the event the Court granted Debtors’ motion

to reject the HMA. 27 On April 5, 2021, the Court authorized the Debtors to reject the HMA

and Owner Agreement effective as of the date of each Debtors’ respective bankruptcy

petitions. 28


IV. Damages arising from the Debtors’ Alleged Breaches of Contract

 A. Approach

        19.      I have undertaken an analysis to quantify the damages suffered by the Operator

as of the Valuation Date as a result of the Debtors’ actions, which ultimately resulted in the

Closure, the rejection of the HMA and Owner Agreement, and the termination of the HMA. In




25
   Debtors’ Motion For Entry Of An Order Authorizing The Debtors To Reject Amended And Restated Hotel
Management And Owner Agreements Between Debtors And Fairmont, Effective As Of The Debtors’ Respective
Petition Dates, dated March 10, 2021, ¶¶ 35-36. Declaration Of Paul Tormey In Support Of Motion To (i) Modify
The Automatic Stay To Permit Arbitration Of Disputes; And (ii) Compel Arbitration Of Disputes, dated March 22,
2021, ¶¶ 10-12.
26
   Debtors’ Motion For Entry Of An Order Authorizing The Debtors To Reject Amended And Restated Hotel
Management And Owner Agreements Between Debtors And Fairmont, Effective As Of The Debtors’ Respective
Petition Dates, dated March 10, 2021, ¶¶ 13, 36.
27
   Debtors’ Memorandum And Points Of Authorities In Opposition To Fairmont’s Motion To (i) Modify The
Automatic Stay To Permit Arbitration Of Disputes; And (ii) Enforce Arbitration Clause Compelling Arbitration Of
Disputes, dated March 30, 2021, at 8. I understand the Parties dispute the effective date of termination of the HMA
and I express no opinion on that issue. Throughout this report, I may refer to the damages I calculate herein as
damages resulting from the “termination of the HMA” for convenience, but I express no opinion regarding which
Alleged Breaches of Contract are compensable with breach of contract damages as a matter of law, and I express no
opinion regarding the date upon which the HMA was effectively terminated as a matter of law.
28
   Order Authorizing The Debtors To Reject Amended And Restated Hotel Management Agreement And Owner
Agreement Between Debtors And Fairmont, dated April 5, 2021.

                                                         9
             Case 21-10549-JTD          Doc 405        Filed 06/06/21   Page 11 of 63




the preparation of my analysis, I have assumed that there will be a legal finding that the Operator

is entitled to an award of damages.

       20.     I understand that damages are compensatory by nature, and they are intended to

place the Operator in the same economic position they would have been in but for the Debtors’

Alleged Breaches of Contract. In this case, the appropriate measure of damages compensates

the Operator for money that they expected to receive under the HMA.

       21.     Therefore, my calculation of the damages is premised on the fees that the

Operator would have expected to earn under the HMA had the HMA been performed until the

end of its term. This analysis comprises of the following factors:

                     i.     Remaining term of the HMA (“Period of Loss”);
                     ii.    Loss of fees that the Operator would have earned over the remaining
                            term of the HMA (“Gross Fees”);
                     iii.   Expenses that the Operator avoided as a consequence of the Closure
                            and termination of the HMA. Alternatively, these represent non-
                            reimbursable expenses that the Operator would have incurred during
                            the fulfillment of the services under the HMA had it been performed
                            for the remaining term (“Avoided Costs”);
                     iv.    Gross Fees, net of Avoided Costs, represents “Lost Fees”;
                     v.     Lost Fees incurred after the date of the Closure (i.e., March 5, 2021)
                            are subject to discounting at an appropriate rate of return that reflects
                            the risk of realization (“Present Value of Lost Fees”);
                     vi.    The present value of any Shortfall payments that that the Operator
                            would need to make to cure a failure of the Performance Test (the
                            “Present Value of Shortfall Payments”); and,
                     vii.   Any unpaid fees and reimbursements owed to the Operator (such as
                            unpaid Management Fees) or money that is due from the Operator to
                            the Owner (“Unpaid Fees and Reimbursements”).
       22.     Total damages arising from the Debtors’ Alleged Breaches of Contract comprise

the Present Value of Lost Fees, less the Present Value of Shortfall Payments, plus Unpaid Fees

and Reimbursements.


                                                  10
               Case 21-10549-JTD              Doc 405         Filed 06/06/21       Page 12 of 63




         23.      In general, my damages methodology follows the damages methodology in an

article authored by Professor Jan A. deRoos, the HVS Professor of Hotel Finance and Real

Estate at the Cornell University School of Hotel Administration, and Scott D. Berman, the

industry leader of the hospitality and leisure practice of PricewaterhouseCoopers LLP, in the

Cornell Hospitality Report entitled “Calculating Damage Awards in Hotel Management

Agreement Terminations” (“deRoos & Berman”) where the authors state: 29




29
  deRoos, J. A., & Berman, S. (2014). Calculating damage awards in hotel management agreement terminations
[Electronic article]. Cornell Hospitality Report, 14(16), 6-16. I have replicated Exhibit 2 of the article above.

                                                         11
                Case 21-10549-JTD           Doc 405         Filed 06/06/21      Page 13 of 63




          24.    I present my analysis of each of these factors in detail below.

     B. Period of Loss

          25.    The operating term of the HMA refers to the period for which the agreement is

in effect, and it consists of:

                   i.      The Initial Term of the HMA through December 31, 2025; and,
                   ii.     All Extension Terms of the HMA from January 1, 2026 to December 31,
                           2050.

          26.    If the Owner had not removed Accor and ultimately terminated the HMA, the

Operator would have continued to operate and manage the Hotel and receive the fees under the

HMA. Therefore, I considered the remaining Initial Term of the HMA, from March 6, 2021 to

December 31, 2025, to be part of the Period of Loss.

          27.    Similarly, I considered the Extension Terms of the HMA to be part of the Period

of Loss. The Operator has the unilateral right to extend the term of the HMA for five

consecutive five-year terms, which extends the term of the HMA from January 1, 2026 to

December 31, 2050, as long as a minimum rooms provision is met by the Operator. 30 Under

the HMA, the terms are deemed renewed automatically without intervention from the Operator,

absent termination or cancellation. Therefore, had the HMA not been terminated by Debtors,

it is reasonable to assume that the Operator would have continued to operate and manage the

Hotel up to December 31, 2050.




30
  The HMA specifies “provided that at the time of exercise of the right to extend and at the commencement of the
ensuing Extension Term the Operator and its Affiliates continue to be engaged in the operation of Operator Hotels
having in the aggregate not fewer than 2,800 guest rooms.” (HMA, Section 2.2.). As of December 2020, Accor had
over 753,000 rooms in its network and 37,200 in its network in North and Central America and in the Caribbean.
(“Accor at a Glance, February 2021,” available in “Accor At a Glance” from https://group.accor.com/en/group/who-
we-are/accor-in-brief).

                                                       12
              Case 21-10549-JTD            Doc 405        Filed 06/06/21     Page 14 of 63




        28.     My conclusion on the Extension Terms of the HMA is consistent with how

industry practitioners view extension terms in the context of valuing damages in hotel

management agreement terminations. deRoos and Berman wrote: 31

                The probability that the manager would have continued in place for the remaining
                contractual renewals depends on the contract’s language. In most cases,
                however, this probability approaches 100 percent, because many contracts
                provide that the manager has the unilateral right to renew the contract absent any
                breach. These clauses are often tempered with language giving the owner the
                right to terminate if certain performance hurdles have not been achieved, and
                thus the probability of continuation needs to be tempered by this fact, if such
                language appears. Otherwise, we estimate that the expected probability of
                contract renewal is 100 percent.

        29.     While the HMA does not contemplate any extension terms beyond December

31, 2050, the Parties could have renewed the HMA beyond its operating term. However, in the

absence of relevant clauses in the HMA, I do not consider it reasonable to include any terms

beyond December 31, 2050 in the Period of Loss.

        30.     I conclude that the Period of Loss is from March 6, 2021 to December 31, 2050.

 C. Gross Fees

        31.     After establishing the Period of Loss, I examined the forgone fees that the

Operator would have reasonably expected to receive had the Hotel not been closed and the

HMA not been terminated by Debtors.

        32.     Under the HMA, the Operator is entitled to the following types of fees:

                   i.     Basic Management Fee, equal to 2.75% of the Total Revenues, excluding
                          parking revenue, and 1.00% of parking revenue;
                   ii.    Incentive Fee, equal to 30% of Net Operating Income above the Threshold
                          Net Operating Income; and,
                   iii.   Other fees.

31
  deRoos, J. A., & Berman, S. (2014). Calculating damage awards in hotel management agreement terminations
[Electronic article]. Cornell Hospitality Report, 14(16), 6-16.

                                                     13
              Case 21-10549-JTD           Doc 405        Filed 06/06/21     Page 15 of 63




        33.     I discuss each of the fees below.

 D. Basic Management Fee

        34.     Accor earns the Basic Management Fee for the services rendered under the

HMA. This fee amounts to 2.75% of the “Total Revenues” of the Hotel, excluding parking

revenue, and 1.00% of the parking revenue. 32

        35.     Thus, in order to determine the amount of Basic Management Fee that Accor

would have expected to receive in the absence of the termination, I estimated the Total

Revenues that the Hotel would have generated during the Period of Loss but for the Closure

and termination.

        36.     The COVID-19 pandemic has had a major negative impact on the hospitality

industry generally and on the Hotel in 2020 and 2021 and may be expected to have continuing

impacts beyond 2021. Therefore, I need to establish an appropriate base-line performance of

the Hotel which excludes the impact of COVID-19, as well as an appropriate estimate of when

the Hotel will return to such base-line performance levels.

        37.     As Figure 3 below shows, between 2015 and 2019, the Hotel’s occupancy rate

declined from 79% to 69% with an average occupancy rate of 74%. In 2020 (during the

pandemic), the occupancy rate for the Hotel was 18%:




32
  HMA, Sections 9.1, 9.3-9.4; “SAJ 1999-2020 Rev+Fees - HMA.xlsx” and email from Brett Conner to Daryl
Benjamin, June 2, 2017, Subject: SAJ – 1% management fee for garage revenues.

                                                    14
                 Case 21-10549-JTD          Doc 405         Filed 06/06/21   Page 16 of 63




Figure 3           Occupancy Rates for the Hotel from 2015 to 2020 (%) 33




           38.     As Figure 4 below shows, between 2015 and 2019, the Hotel’s “ADR”, or

average daily rate, range increased from $205 to $243 with an average ADR of approximately

$226. The ADR in 2020 was $214.

Figure 4           ADR for the Hotel from 2015 to 2020 (US$) 34




           39.     Consistent with the figures above, I show the revenue per available room

(“RevPAR”) for the Hotel between 2015 and 2020 in Figure 5. RevPAR ranged from $161 to

$172 between 2015 and 2019 and then dropped to $38 in 2020. The average RevPAR between

2015 and 2019 was $166. Due to the countervailing factors of higher relative ADR and lower




33
     See Exhibit 2, “Occupancy without Complimentary”.
34
     See Exhibit 2, “Average Room Rate without Complimentary”.

                                                       15
                  Case 21-10549-JTD            Doc 405         Filed 06/06/21      Page 17 of 63




relative occupancy rate, the RevPAR for 2019 was in line with the average for the preceding

years ($166).

Figure 5            RevPAR for the Hotel from 2015 to 2020 (US$) 35




           40.      Therefore, in terms of RevPAR I consider 2019 an appropriate base-line

performance level for the Hotel. I present the Hotel’s historical financial performance in

Exhibit 2.

           41.      Having established the base-line performance, I need to consider when the Hotel

will return to that base-line. The Hotel’s performance, like the rest of the industry, has been

severely negatively affected by COVID-19 and the resultant travel restrictions and stay-in-place

orders in 2020 and 2021. However, many industry specialists predict a recovery to pre-COVID-

19 level in the immediate coming years. This is corroborated by the Debtors’ CRO who stated

that: 36

                    Analysts’ forecasts predict a long recovery period for the entire hospitality sector.
                    One industry analyst predicts that occupancy will not return to pre-pandemic
                    levels until 2022 or 2023.



35
     See Exhibit 2, “RevPAR”.
36
     Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶ 42.

                                                          16
              Case 21-10549-JTD            Doc 405         Filed 06/06/21     Page 18 of 63




        42.      The Debtors have stated that “Expectations for the Hotel are generally in line

with industry-wide forecasts.” 37 While they state that they “do not anticipate disclosing a

business plan or forward-looking projections” at this time, Debtors also state that the “high-

level expectations for the Hotel are currently as follows:” 38




        43.      That is, the Debtors expect the occupancy rate and average daily rate to be at

pre-pandemic levels by the end of 2022 through both market factors and managerial selection.

        44.      The Debtors’ CRO also stated that “Hotel’s owner believes the value of the Hotel

substantially exceeds the balance of the Secured Loan of approximately $175 million.” 39 In

other words, the Owner believes that there is substantial value in the Hotel even during the

COVID-19 pandemic.

        45.      I show my forecasted Total Revenue in Exhibit 3. In Appendix 3, I provide a

more detailed analysis of the macroeconomic, industry, and local factors that I factored into my

forecast. I base my opinions on the Hotel’s past performance and expectations for the economy,




37
   Exhibit B, Amended Disclosure Statement, to The Notice Of Filing Of (1) Blacklined Amended Joint Chapter 11
Plan Of Reorganization And (2) Blacklined Disclosure Statement With Respect To Amended Joint Chapter 11 Plan
Of Reorganization, at 77.
38
   Exhibit B, Amended Disclosure Statement, to the Notice Of Filing Of (1) Blacklined Amended Joint Chapter 11
Plan Of Reorganization And (2) Blacklined Disclosure Statement With Respect To Amended Joint Chapter 11 Plan
Of Reorganization, at 77. (Emphasis added.)
39
   Declaration of Neil Demchick in Support of Chapter 11 Petitions and First Day Pleadings, ¶ 34. (Emphasis
added.)

                                                      17
                 Case 21-10549-JTD            Doc 405        Filed 06/06/21      Page 19 of 63




the industry, and specific predictions for San Jose hotels. I show my analyses of the trends and

how I apply them to forecast future Total Revenues.

           46.     With regard to independent industry analysts forecast, CBRE published a

forecast for the hotel industry specifically in the San Jose area in February 2021, which predicts

a recovery for San Jose upper priced hotels by 2023 to levels above 2019 on the basis of

RevPAR. 40

           47.     I utilize the CBRE report for the San Jose area to forecast Total Revenue from

2022 through 2025. Specifically, I apply the RevPAR for upper priced hotels in the San Jose

market forecast by CBRE for those years relative to the 2019 RevPAR and apply that to the

Hotel’s 2019 revenue. For the remainder of 2021, I rely upon the forecast prepared by Accor

for the Owner. After 2025, I grow Total Revenue by the expected long-term annual inflation

rate of 2.2% as presented by the Federal Reserve Bank of Philadelphia, Survey of Professional

Forecasters, through the Period of Loss.

           48.     The nominal amounts of the lost Basic Management Fee are shown in the figure

below for the Initial Term and the Extension Terms.




40
     CBRE Hotels Research, Hotel Horizons San Jose, CA, Q4 2020 Edition, p. 5.

                                                        18
                 Case 21-10549-JTD        Doc 405        Filed 06/06/21   Page 20 of 63




Figure 6           Nominal Lost Basic Management Fee 41

                          Term          Nominal Lost Basic Management Fees (US$)
                  Initial Term                             8,209,163
                  Extension Terms                          70,560,236
                  Total                                    78,769,399


     E. Incentive Fee

           49.     Accor also earns an Incentive Fee that is equal to 30% of Net Operating Income

above the Threshold Net Operating Income. However, since the Operator has not earned an

Incentive Fee since 2000, I do not believe that it is reasonable to project the Operator earning

an Incentive Fee in the future, therefore I forecast the Incentive Fee to be $0.

     F. Other Fees

           50.     Schedule C of the HMA lists fees for other “Centralized Services” 42 However,

as I understand it, these fees were not intended to generate profits for Accor. Expenses to

provide these services would offset the revenues earned these fees. Therefore, I do not calculate

any damages to Accor relating to these fees.

 G. Gross Fees

           51.     The Gross Fees therefore comprise only the Basic Management Fees which

amount to $78,769,399.

 H. Avoided Costs

           52.     Avoided Costs comprise expenses that the Operator would have avoided as a

consequence of no longer providing services under the HMA due to its Termination. Avoided

Costs are subtracted from the Gross Fees to calculate the Lost Fees.



41
     See Exhibit 1.
42
     HMA, Section 6.2 and Schedule C.

                                                    19
                Case 21-10549-JTD        Doc 405        Filed 06/06/21   Page 21 of 63




          53.     Article VI of the HMA states explicitly states that:

                  The Operator acknowledges that the fees contemplated in this Article VI are
                  intended to permit the Operator to recover the costs of providing Centralized
                  Services and the benefits of the Global Reservations System, in each case without
                  profit, but with inclusion of the Operator's internal costs equitably allocable to
                  the Operator's provision of the Services and may include, without limitation,
                  reimbursement for the costs incurred by the Operator in connection with the
                  salaries (including payroll taxes, Employee Benefits, relocation expenses and
                  severance) of the employees and officers of the Operator and its Affiliates
                  involved in the provision of the Centralized Services or the Global Reservations
                  System, out-of-pocket expenses and disbursements (including, without limitation,
                  travel, communication, courier and mail) and the costs of all facilities, equipment
                  and services employed in the provision of such services.

          54.     While Accor may avoid expenses as a result of the Debtors’ Alleged Breaches

of Contract, such as expenses from travelling to the Hotel, such expenses are reimbursable, and

consequently, Accor’s claim for reimbursement of the expenses will be equally reduced. 43 As

a result, the net impact on Accor’s revenues and expenses is nil.

          55.     Put differently, if Accor were to incur any expenses to provide services to the

Hotel in the absence of the termination of the HMA, Accor would claim reimbursement of these

expenses or they would have been paid from the Other Fees. This claim would then increase

the Gross Fee but also increase the Avoided Costs by the equal amount. Therefore, Lost Fees,

calculated as Gross Fees less Avoided Costs, will remain the same.

     I. Lost Fees

          56.     The total Lost Fees therefore comprise only the Gross Fees which amount to

$78,769,399.




43
     HMA, Article VI and Appendix C.

                                                   20
                Case 21-10549-JTD          Doc 405        Filed 06/06/21     Page 22 of 63




     J. Present Value of Lost Fees

          57.    The Lost Fees represent future income to Accor. In order to present the future

income in present terms as at the Valuation Date, I discounted the Lost Fees by the appropriate

rate of return that reflects the risk of realizing the future income. In this regard, I selected the

Weighted Average Cost of Capital (“WACC”). I present my detailed analysis of the WACC

in Appendix 4. Based on the analysis in Appendix 4, I discount the Lost Fees using an 8.7%

discount rate.

          58.    Based on my analysis, I computed the Present Value of Lost Fees to be

$24,657,609.

 K. Performance Test and Shortfall Payments

          59.    As I discussed previously, the HMA included a provision that allows the Owner

to terminate the HMA if the Hotel fails a specified “Performance Test” metric in two

consecutive calendar years without a cure, except if there is a Force Majeure event. 44 Accor

would be able to cure a failure of the Performance Test by making a shortfall payment (i.e., the

amount the Net Operating Income falls below the NOI Base) in the amount of the “Shortfall”

over those two consecutive years. I understand that Accor had a Shortfall in 2019 and Accor

declared a Force Majeure event had occurred in 2020. 45 As a result, there was no failure of the

Performance Test for a period of two consecutive calendar years. Further, I am instructed that

Accor will declare a Force Majeure event in 2021 as a result of the evident continuing financial

impact on the Hotel as a result of COVID-19, and I have been instructed that if the Hotel




44
  HMA, Section 16.10.
45
  Letter from Barbara D. Kilner, Senior Vice President, General Counsel, North & Central America, Accor
Management, dated March 18, 2020, “Re: Amended and Restated Hotel Management Agreement for Fairmont San
Jose (the “Hotel”) dated as of December 2, 2005 (as may have been assigned or amended from time to time, the
“Management Agreement”)” to FMT SJ LLC and Baker Botts L.L.P.

                                                     21
              Case 21-10549-JTD             Doc 405        Filed 06/06/21      Page 23 of 63




continues to suffer a financial impact from COVID-19-related effects in 2022, I should assume

that Accor would declare a Force Majeure event in 2022.

        60.      I project the Net Operating Income through the reminder of the Initial Term and

first Extension Term of the HMA, which I present in Exhibit 5. Net Operating Income is

forecast to be “Net Operating Profit” less property tax, property insurance, and the capital

reserve fund. To compute Net Operating Profit, department operating costs, non-departmental

operating costs, and Management Fees are deducted from “All Revenue”. 46 Department

operating costs as a percentage of All Revenues were relatively constant over the years before

COVID-19, ranging from 49% to 52%, but increased during the pandemic. However, as these

costs tend to be more variable in nature, the increase of these costs as a percentage of All

Revenue during the pandemic was relatively modest. Starting with the forecast prepared by

Accor for 2021, I project the percentage of operating costs to All Revenues will gradually

decline to 2019 level in 2023 and reach to the five-year average prior to the Pandemic starting

in 2024. I present the historical and forecast department operating costs as a percentage of All

Revenue in the figure below.




46
  Total Revenues is a subset of All Revenue whereby Total Revenues exclude certain items such as bad debt and
service charge distributions to employees.

                                                      22
                 Case 21-10549-JTD             Doc 405         Filed 06/06/21      Page 24 of 63




Figure 7            Historical and Projected Departmental Operating Costs / All Revenue (%) 47




           61.      In addition, non-departmental operating costs as a percentage of All Revenue

were relatively stable prior to the pandemic but increased in 2020 and were forecast to remain

at an increased level in 2021. 48 These are costs that are not assigned to a specific department

and including sales and marketing, and general and administrative expenses. As these costs

tend to be more fixed in nature, the increase of these costs as a percentage of All Revenue

during the pandemic is more pronounced than that of the departmental operating costs.

However, as seen in Figure 7 for 2020 and the 2021 forecast, the levels of those costs can be

reduced substantially with lower revenues. Starting with Accor’s forecast of non-departmental

operating costs for 2021, I project the Hotel regains its historic efficiency beginning in 2022

and then returns to the five-year average prior to the pandemic from 2023 onwards. The

following figure shows the historical and projected non-departmental operating costs for years

from 2015 to 2025.




47
     See Exhibit 2 and Exhibit 5. Calculated as 1 – Department Operating Margin.
48
     See Exhibit 2.

                                                          23
                  Case 21-10549-JTD        Doc 405        Filed 06/06/21   Page 25 of 63




Figure 8            Historical and Forecast Non-Departmental Operating Costs (US$ millions) 49




           62.      After deducting departmental operating costs, non-departmental operating costs,

and Management Fees (as calculated above) from All Revenue, I calculate Net Operating Profit,

and from this deduct amounts for property tax, property insurance, and the capital reserve fund

to arrive at a forecast of Net Operating Income. 50

           63.      As a result, I forecast Shortfalls in 2021 through 2025. However, as discussed

above I am instructed that there will be a declaration of Force Majeure in 2021 and as the

performance of the Hotel in 2022 indicates a continued adverse impact on economic or market

conditions, it is reasonable to assume that an event of Force Majeure will also be declared for

2022. I therefore consider the Shortfalls in 2023 through 2025 as an offset for my damages

analysis. Those Shortfalls on a nominal and present value basis are presented in the figure

below.




49
     See Exhibit 2 and Exhibit 5.
50
     See Appendix 3.

                                                     24
                Case 21-10549-JTD            Doc 405        Filed 06/06/21     Page 26 of 63




Figure 9         Shortfalls 51

                        Year                  Nominal (US$)            Present Value (US$)

                        2023                   (2,618,742)                   (1,903,774)
                        2024                     (461,365)                    (335,403)
                        2025                     (266,030)                    (177,920)
                        Total                  (3,346,137)                   (2,417,097)

     L. Unpaid Fees and Reimbursements Owed to the Operator

          64.    In addition, I understand that the Owner owes Accor fees and reimbursable

expenses that it has not yet paid. I understand that Accor is owed approximately $2.0 million

in Unpaid Fees and Reimbursements. 52

 M. Damages Conclusion

          65.    In summary, the damages arising from the Debtors’ Alleged Breaches of

Contract are $24.3 million:

Figure 10        Summary of Damages

                                      Item                               Amount (USD)
                Present Value of Lost Fees                                   24,657,609
                Less: Present Value of Shortfall Payments                    2,029,201
                Plus: Unpaid Fees and Reimbursements                         (2,417,097)
                Total                                                        24,269,713

 V. Liquidated Damages Provision

          66.    Alternatively, I understand that Owner has proposed that Accor is compensated

based on the Liquidated Damages provision in the HMA. Section 16.11 of the HMA specifies

that the Liquidated Damage Amount is:


51
  See Exhibit 5.
52
  Rider to Accor’s Proof of Claim, May 7, 2021, for both Debtors (Nos. 137 and 140) and “Copy of Fairmont San
Jose Stmt - as of 05-05-2021.xlsx”

                                                       25
               Case 21-10549-JTD            Doc 405         Filed 06/06/21     Page 27 of 63




                equal to (i) the Imputed Management Fees times (ii) the Multiplier, provided that
                the Liquidated Damage Amount shall not apply and the Operator shall be entitled
                to receive damages as proven with respect to any Breach Termination effected
                within the final two years of the final Extension Term. For such purposes:


                          (A)    "Imputed Management Fees" shall be the aggregate
                          Management Fees paid or payable to the Operator under the Agreement
                          based on the 12-month period for which monthly operating reports have
                          been delivered to the Owner immediately preceding the date of the
                          written notice or other action of Owner which effects a Breach
                          Termination; and


                          (B)     The applicable "Multiplier" shall be 24 with respect to any
                          Breach Termination prior to the second anniversary of the date of this
                          Agreement and, thereafter, shall reduce by one point as of the close of
                          each successive two-year period during the Initial Operating Term and
                          the five Extension Terms, down to a minimum Multiplier of three. For
                          example, the Multiplier for the two-year period commencing following
                          the 10th anniversary of this Agreement would be 19 and the Multiplier
                          for the initial two years of the second Extension Term would be nine.
        67.      I have been instructed by Counsel to assume for purposes of this section of my

report that the Liquidated Damages provision did not contemplate an event like COVID-19. I

have looked at a normalized period for historical Management Fees from 2015 through 2019,

consistent with my analysis of Lost Fees above, in order to determine “Imputed Management

Fees” that excludes the impact of the pandemic. On average, those Management Fees were

approximately $2.0 million per year. 53 I have been instructed by Counsel that the proper

Multiplier to apply is 17, which is consistent with the HMA which provides that the Multiplier

is 24 prior to the second anniversary of the HMA (i.e., 2007) and is reduced by one point at the



53
   “SAJ 1999-2020 Rev+Fees - HMA.xlsx”. For 2006 and thereafter, the “Total Basic Fee (per system)” is used.
The average is $1,977,134 over 2015 through 2019. See also Declaration of Greig Taylor in Support of Accor
Management (U.S.) Inc.’s (f/k/a Fairmont Hotels & Resorts (U.S.) Inc.) Supplemental Opposition in Response to the
Motion of Debtors for Order Under Bankruptcy Code Section 502(c) and Bankruptcy Rule 3018 Estimating
Maximum Amount of Contingent and Unliquidated Claim of Fairmont Hotels & Resorts (U.S.) Inc. (Dkt. No. 71),
filed by FMT SJ LLC and SC SJ Holdings LLC, dated April 23, 2021, Exhibit 1. (Taylor Declaration, Exhibit 1).

                                                       26
              Case 21-10549-JTD            Doc 405         Filed 06/06/21     Page 28 of 63




close of each success two-year period. Based on these average Management Fees and a 17

multiplier, normalized Liquidated Damages would be approximately $33.6 million. 54

        68.      I have also been instructed to provide amounts for Liquidated Damages under

three further alternative bases. First, should the trier-of-fact determine that the appropriate

Imputed Management Fees base is 2019, then the $1.9 million Management Fee in 2019

multiplied by 17 would equal $32.2 million. 55 Second, if the trier-of-fact determines that the

appropriate Imputed Management Fees base is the average of 2018 and 2019, then the average

Management Fee of approximately $2.0 million multiplied by 17 would equal $33.9 million. 56

Third, if the trier-of-fact determines that the appropriate Imputed Management Fee base is the

12 months prior to March 5, 2021, then the Management Fee for the period from February 2020

through January 2021 of approximately $0.3 million multiplied by 17 would equal $5.1

million. 57 That is the appropriate time period because, as I understand it, the monthly operating

reports for February 2021 had not been delivered to Owner prior to March 5, 2021.

        69.      I note that under any of the scenarios set forth above, Accor would still be owed

the additional amount of $2,029,201 for its unpaid fees and reimbursable amounts because

Section 16.11(d) of the Liquidated Damages provision specifically states that the Operator is

entitled to both the Liquidated Damages amount plus any amounts due and owing at the time

of the Breach Termination:

                         THE OWNER AND THE OPERATOR AGREE THAT THE
                         OPERATOR’S RIGHT TO RECEIVE THE LIQUIDATED DAMAGE
                         AMOUNT SHALL BE THE SOLE REMEDY OF THE OPERATOR AT

54
   $1,977,134 *17 = $33,611,278.
55
   “SAJ 1999-2020 Rev+Fees - HMA.xlsx”. For 2006 and thereafter, the “Total Basic Fee (per system)” is used.
2019 fees of $1,892,238 * 17 = $32,168,046. See also Taylor Declaration, Exhibit 1.
56
   “SAJ 1999-2020 Rev+Fees - HMA.xlsx”. For 2006 and thereafter, the “Total Basic Fee (per system)” is used.
The average of 2018 and 2019 fees of $1,994,547 * 17 = $33,907,299. See also Taylor Declaration, Exhibit 1.
57
   SAJ 12 Month Report Book – 2020 for management fees for the period from February 2020 to December 2020
and SAJ 2021.03 Forecast for management fees for January 2021.

                                                      27
    Case 21-10549-JTD     Doc 405        Filed 06/06/21   Page 29 of 63




               LAW, EXCEPTING THE OPERATOR’S RIGHT TO RECEIVE
               PAYMENT OF AMOUNTS ACCRUED, DUE OR OWING TO THE
               OPERATOR AS OF THE DATE OF THE BREACH TERMINATION
               UNDER THIS AGREEMENT AND WITHOUT AFFECTING OR
               LIMITING ANY RIGHTS THE OPERATOR MAY HAVE IN EQUITY.




Greig Taylor
Managing Director
May 19, 2021




                                    28
             Case 21-10549-JTD     Doc 405        Filed 06/06/21   Page 30 of 63




Appendix 1    Curriculum Vitae of Greig Taylor

POSITION              Managing Director- AlixPartners, LLP, New York City


EDUCATION             B.A. (Hons) Modern History – University of Manchester, England
                      Fellow of Institute of Chartered Accountants of England and Wales


PROFESSIONAL          Greig is an experienced financial and accounting expert witness with
HISTORY               more than 20 years of experience in resolving disputes involving
                      accounting, valuation, and economic damages. His experience includes
                      breach-of-contract and loss-of-profits claims, expropriations, minority-
                      shareholder and joint-venture disputes, and claims arising following
                      acquisitions and sales of businesses. Greig has testified in numerous
                      international arbitrations under various institutions such as the ICC,
                      AAA-ICDR, ICSID, and JCAA, as well as before international courts and
                      in ad hoc proceedings under UNCITRAL rules and free-trade agreements.
                      He has also provided litigation consulting involving forensic accounting
                      and financial investigations under various accounting and legal protocols.


RECOGNITION           Greig is listed in The International Who’s Who of Commercial
                      Arbitration since 2014 as a leading expert witness, and most recently as a
                      Thought Leader for Arbitration 2018 and Global Elite Thought Leader for
                      2019. Greig is also recognized by Who’s Who Legal for Economic
                      Consulting – Quantum of Damages since 2016.


PROFESSIONAL          Economic Damages - Greig has analyzed lost profits, unjust enrichment,
EXPERIENCE            and diminution in value damages in contentious settings over the past 20
                      years. These have involved a broad range of complex commercial
                      litigation, including breach of contract, expropriation, construction,
                      fiduciary duty, and merger & acquisition disputes. These matters have
                      often involved damage claims for up to $1 billion. As part of his damages
                      analysis, Greig typically analyzes causation and mitigation issues that
                      affect such claims.
                      Alternative Dispute Resolution - Greig has assisted the arbitrator in all
                      phases of numerous ad-hoc arbitrations where his firm is appointed as
                      Arbitrator / Independent Accountant by both parties in dispute. This
                      work has involved determining the timeframe and format of the


                                             29
                  Case 21-10549-JTD             Doc 405          Filed 06/06/21      Page 31 of 63




 PROFESSIONAL                   arbitration, reviewing both parties’ submissions, drafting requests for
 EXPERIENCE                     information, conducting a hearing, and drafting the final determination.
 (continued)

                                Accounting - Greig serves as an expert in accounting related disputes.
                                These disputes involve a broad range of circumstances and legal claims,
                                including:
                                •   Ownership disputes involving breach of fiduciary duty and fraud
                                    claims.
                                • Bankruptcy disputes involving fraudulent conveyance claims.
                                • Post-closing M&A transaction disputes involving working capital and
                                    earn-out adjustments.
                                • M&A disputes where the buyer claims the seller’s financial
                                    statements were misstated.
                                Forensic accounting / financial analyses - Greig has led and conducted
                                forensic accounting investigations and assignments throughout the world,
                                involving the tracing, verifying and documenting sources of funding,
                                advice and financial analyses in relation to proposed new taxation
                                regimes, and post-acquisition due-diligence of a financial institutions.


 RANGE OF                       Greig has been retained as a consulting and testifying expert as follows
 EXPERIENCE                     [D=Deposition, H=Hearing, WS=Written Submission] 58:
                                Complex Commercial Arbitration / Litigation
                                •    Assisted a hotel owner in relation to the valuation of claims related to
                                     the termination of a hotel management agreement in Panama.
                                     Akerman LLP. ICC arbitration. [WS, H]
                                •    Assisted a global hotel chain as Respondent in relation to a breach of
                                     two hotel management agreement in Brazil. King & Spalding LLP.
                                     ICC arbitration. [WS, H]
                                •    Assisting a global hotel chain as Claimant in relation to a breach of a
                                     hotel management agreement in Brazil. King & Spalding LLP. ICC
                                     arbitration. [WS, H]
                                •    Assisted Fairmont Hotels as Claimant in relation to a breach of a hotel
                                     management agreement in Acapulco. Proskauer Rose LLP. ICDR
                                     arbitration [WS, H]
                                •    Assisted a global hotel chain as Respondent in relation to a breach of
                                     a hotel management agreement in Curacao. Crowell & Moring LLP.
                                     ICDR arbitration [WS, D, H]
                                •    Assisting a Brazilian purchaser of an Argentinean industrial plant in a
                                     post-acquisition M&A dispute. Proskauer Rose LLP.

58
     Certain entries have been anonymized to reflect the confidential and non-public nature of arbitration proceedings.

                                                            30
       Case 21-10549-JTD     Doc 405        Filed 06/06/21   Page 32 of 63




RANGE OF       •   Assisting the German seller of a specialty seeds business in a multi-
EXPERIENCE         $billion post-acquisition M&A valuation dispute. Sullivan &
(continued)        Cromwell. ICC arbitration. [WS]
               •   Assisted a South Korean semi-conductor manufacturer in relation to a
                   contract dispute over preferred pricing terms. Sidley Austin. AAA-
                   ICDR arbitration. [WS]
               •   Assisted a principal in a dispute with their former partner over the
                   accounting for the dissolution of their business relationships.
                   Supreme Court of The State of New York. [WS]
               •   Assisted a producer of carbon black in a licensing and trade secrets
                   dispute with the manufacturer of custom engineered facilities. Hogan
                   Lovells LLP. AAA arbitration.
               •   Assisting a coal producer in a dispute with their JV partner over the
                   construction and operation of a coal briquetting plant in Indonesia.
                   Davinder Singh Chambers. Singapore International Court. [WS, H]
               •   Assisted a US telecoms technology company as Respondent in claim
                   relating to the breach of an outsourcing agreement with an Indian
                   counterparty. Sidley Austin LLP. ICC arbitration. [WS]
               •   Assisted a Japanese conglomerate as Respondent in relation to the
                   valuation of a phosphate mining operation in Peru. Paul, Weiss,
                   Rifkind, Wharton & Garrison LLP. ICC arbitration. [WS, H]
               •   Assisted an Australian mining company as Claimant in relation to a
                   JV dispute over the valuation of a gold and copper mine in the
                   Philippines. Drew & Napier LLC. SIAC arbitration. [WS, H]
               •   Assisted a Chinese distributor of clothing apparel in a distribution
                   agreement termination claim. ICC arbitration Hogan Lovells LLP.
                   [WS, H]
               •   Assisting a major Japanese utility as Respondent in relation to a
                   termination of long-term uranium supply contract. Hughes, Hubbard
                   & Reed LLP. ICC arbitration. [WS]
               •   Assisted a South Korean conglomerate in the calculation of the cost
                   of a contract termination in relation to the construction of a coal-fired
                   power plant. Sidley Austin LLP.
               •   Assisted a South Korean conglomerate in the negotiation of
                   termination costs in relation to the manufacture of turbines and boilers
                   for a coal-fired power plant. Sidley Austin LLP.
               •   Assisted a global vehicle manufacturer as Claimant in a dispute
                   against a foreign distributor. Nishimura & Asahi / King & Spalding
                   LLP. JCAA arbitration. [WS, H]
               •   Assisted a Chinese technology company as Claimant in a breach of
                   joint venture agreement. Cabrera Cammarota PLLC. ICC arbitration.
                   [WS, H]
               •   Assisted a luxury watch distributer and retailer as Claimant in a
                   breach of supply agreement dispute and alleged unfair termination.
                   Winston & Strawn LLP. ICDR arbitration.


                                       31
       Case 21-10549-JTD    Doc 405        Filed 06/06/21   Page 33 of 63




RANGE OF       •   Assisted an LNG producer as Respondent in two sales contract
EXPERIENCE         disputes. Skadden, Arps, Slate, Meagher & Flom LLP. UNCITRAL
(continued)        rules arbitrations. [WS, H]
               •   Assisted an Asian SWF as Claimant in relation to losses associated
                   with the breach of an investment agreement. Quinn Emanuel
                   Urquhart & Sullivan, LLP. ICDR arbitration. [WS]
               •   Assisted a US pharmaceutical distributer as Claimant in relation to the
                   alleged unlawful termination of an exclusive distribution agreement.
                   Vienna arbitration. Platte Rechtsanwälte. [WS, H]
               •   Assisted a Chinese asset management company as Claimant in
                   relation to the alleged failure to market and distribute financial
                   products in the US. King & Wood Mallesons, Oberdier Ressmeyer
                   LLP. UNCITRAL rules arbitration. [WS]
               •   Assisted the Nigerian distributor of a European vehicle manufacturer
                   as Respondent in a breach of contract dispute. Punuka Attorneys &
                   Solicitors. UNCITRAL rules arbitration. [WS, H]
               •   Assisted a European hydroelectric company in multi-jurisdictional
                   venues to enforce a court judgment. Quinn Emanuel Urquhart &
                   Sullivan, LLP. Court of The Hague, Supreme Court of the State of
                   New York. [WS]
               •   Assisted a Canadian producer and licensor of higher education
                   training programs as Claimant against an institute of higher education
                   related to performance under the licensing agreement. Whitehead,
                   Bird & Miles. Court of Queen’s Bench of New Brunswick, Canada.
               •   Assisted a Brazilian electric power company as Respondent in a
                   multi-million-dollar claim brought by an American manufacturer
                   related to the alleged breach of a supply agreement. Allen & Overy
                   LLP. ICC arbitration. [WS, H]
               •   Assisted a Norwegian power company in a dispute with a Brazilian
                   JV partner related to the purchase of an energy company. Wald
                   Associados Advogados.
               •   Assisted a Far East oil and gas exploration company as Claimant
                   against an African state for termination of multiple production sharing
                   agreements. Fasken Matineau DuMoulin LLP. ICC arbitration
               •   Assisted a Polish chemical company as Respondent in a claim
                   brought by an American chemical company related to the breach and
                   termination of a supply contract. Weil Gotshal & Manges LLP. ICC
                   arbitration. [WS]
               •   Assisted a US beverage company as Claimant against a South
                   American glass manufacture related to the supply of faulty product
                   and resulting termination of a supply agreement. McCarter & English
                   LLP. ICC arbitration. [WS, H]
               •   Assisted a South Korean conglomerate as Claimant in a multimillion
                   dollar claim against a Canadian commodity producer related to
                   alleged breaches of an offtake agreement. Sidley Austin LLP. ICC
                   arbitration. [WS]

                                      32
       Case 21-10549-JTD     Doc 405        Filed 06/06/21   Page 34 of 63




RANGE OF       •   Assisted a global private equity company as Claimant in a
EXPERIENCE         multimillion dollar claim against a Turkish individual related to a
(continued)        breach of contract in the retail industry. Kirkland & Ellis
                   International LLP. ICC arbitration.
               •   Assisted a Middle East property developer as Respondent in a claim
                   brought by an Indian purchaser related to a breach of contract for the
                   development of a Dubai residential complex. Bredin Prat. DIAC
                   arbitration.
               •   Assisted a European aircraft manufacturer as Claimant in a
                   multimillion sterling claim against an American purchaser related to a
                   breach of supply contract. Axinn, Veltrop & Harkrider LLP. ICC
                   arbitration.
               •   Assisted a major Government defense contractor as Respondent in a
                   multimillion dollar claim brought by an Italian company related to
                   claims arising from the cancellation of an order to manufacture and
                   supply fuse components. Hughes, Hubbard & Reed LLP. ICC
                   Arbitration.
               •   Assisted a Fortune 100 company as Respondent in a multimillion
                   dollar claim brought by an Australian company related to multiple
                   claims arising from the sale of business operations and production
                   facilities in South America. Hunton & Williams LLP. ICC
                   Arbitration.
               •   Assisted a private jet business as Claimant in an expropriation claim
                   against a Middle East government. Quinn Emanuel Urquhart &
                   Sullivan, LLP. ICSID arbitration. [WS, H]
               •   Assisted a US aggregates company as Claimant in an expropriation
                   claim against a North American government. Nash & Company.
                   NAFTA arbitration.
               •   Assisted investors in a Southern European bank against a Southern
                   European state in relation to the loss of their investment. Three
                   Crowns LLP. ICSID arbitration.
               •   Assisted Claimants in relation to the expropriation of beachfront
                   property against a Central American state. Fasken Matineau
                   DuMoulin LLP. UNCITRAL rules DR-CAFTA arbitration.
               •   Assisted an individual investor as Claimant against an Eastern
                   European state related to the alleged expropriation of several
                   businesses. Bredin Prat, Mayer Brown LLP. ICSID arbitration. [WS]
               •   Assisted a French pharmaceutical company as Claimant against an
                   Eastern European state related to the alleged expropriation of its
                   investments in that country. Salans. UNCITRAL rules arbitration.
               •   Assisted a poultry producer as Claimant against a former Soviet state
                   related to the alleged expropriation of its investments in that country.
                   Crowell & Moring LLP, Jones Day LLP. UNCITRAL rules
                   arbitration. [WS]



                                       33
        Case 21-10549-JTD     Doc 405        Filed 06/06/21   Page 35 of 63




RANGE OF         Accounting Related Disputes
EXPERIENCE
                 •   Assisted a US privately held company in the assessment of the
(continued)
                     appropriate provision / contingent liability with respect to potential
                     foreign exchange exposures on overseas sales contracts in the context
                     of a post-acquisition dispute following the sale of its UK (and other)
                     operations to another US entity. Cravath, Swaine & Moore LLP.
                 •   Assisted the court-appointed Trustee in one of the world’s largest
                     bankruptcy proceedings of a financial institution. Services included
                     investigating the causes of the demise of the company, as well as
                     performing an analysis of all payments made prior to bankruptcy for
                     potential preferential payments. Hughes, Hubbard & Reed LLP.
                 •   Performed a SEC-related internal investigation and provided
                     investment accounting expertise to a $5bn hedge fund.


SPEECHES /       •   “Contractual Caps on Damages, Including Limitations on
PUBLICATIONS /       Consequential or Indirect Damages” – Juris Eighth Annual Damages
TRAINING             in International Arbitration, New York.
                 •   Accounting for Lawyers Training – White & Case LLP.
                 •   “Constituting the Right Tribunal: Different Voices for Optimal
                     Results” – ABA Section of International Law 2019 Annual
                     Conference, Washington DC.
                 •   “Risky Business: The Consequences of Counting on Liability Alone”
                     - NYSBA’s Spring 2019 edition of New York Dispute Resolution
                     Lawyer.
                 •   “Efficiency Is Money: Techniques to Improve International
                     Arbitration” – 13th ICC New York Conference on International
                     Arbitration
                 •   Mock Expert Witness Cross Examination Training, Wilmer Hale LLP
                 •   “Expert Reports in International Arbitration—An Outline” –
                     Practicing Law Institute, International Arbitration 2018, New York.
                 •   “Show me the Money!!” – Mock Case Study, 6th ICC YAF Global
                     Conference, New York.
                 •   Advocacy Training – Freshfields LLP.
                 •   “Loss of Chance Damages” – 14th ICC Miami Conference, Miami.
                 •   “The Use of Experts in International Arbitration: A view from all
                     angles” – Florida International University College of Law, Miami.
                 •   “Doing the Math: Understanding How to Calculate Damages in
                     International Investment Treaty Disputes” - ABA Section of
                     International Law 2015 Fall Meeting, Montreal.
                 •   “Considerations for Testifying Experts” – The Journal of Technology
                     in International Arbitration, Virtual Symposium.
                 •   FIAA International Arbitration Advocacy Workshop: Questioning of
                     Expert Witness in International Arbitration, Faculty Member, Paris,
                     New York, Washington D.C.

                                        34
        Case 21-10549-JTD     Doc 405        Filed 06/06/21   Page 36 of 63




SPEECHES /       •   “Hired gun experts: myths and realities” - ICC North American
PUBLICATIONS /       Chapter YAF Event, New York.
TRAINING         •   Second Annual Damages in International Arbitration Conference:
(continued)          From Case Filing to Arbitral Award, Juris, Washington D.C.
                 •   “Various criteria for damages assessment” - CBAr XI International
                     Congress of Arbitration, Porte Alegre
                 •   Damages in International Arbitration Conference, Juris, New York
                 •   “The Recent Global Economic Environment: Impact on Damages and
                     Valuation in International Arbitration” - The International
                     Comparative Legal Guide to: International Arbitration 2011
                 •   “Valuation Calculations in Litigation and Arbitration” – Practical
                     Law
                 •   “Volatility and Creative Destruction's Effects on Damages in
                     Arbitration” – Global Arbitration Review
                 •   “CPR Protocol on Determination of Damages in Arbitration” -
                     International Institute for Conflict Prevention & Resolution


PROFESSIONAL     •   Fellow, Institute of Chartered Accountants of England and Wales
AND BUSINESS         (ICAEW)
AFFILIATIONS     •   Acting Treasurer, New York International Arbitration Center
                     (NYIAC)
                 •   Former Regional Coordinating Committee Member, North America
                     ICC/USCIB Young Arbitrators Forum
                 •   Member, arbitration committee of the International Institute for
                     Conflict Prevention and Resolution




                                        35
             Case 21-10549-JTD       Doc 405        Filed 06/06/21   Page 37 of 63




Appendix 2    Materials Relied Upon

Legal Documents, Agreements, and Letters
   •   Declaration of Neil Demchick in support of Chapter 11 Petitions and First Day Pleadings,
       In re: SC SJ HOLDINGS LLC, et al., the United States Bankruptcy Court for the District
       of Delaware, Case No. 21-10549 (JTD), filed on March 10, 2021 (Dkt. 11), and
       associated exhibits, including:
          o Amended and Restated Hotel Management Agreement dated December 2, 2005,
            between San Jose Fairmont Lessee, LLC, and Fairmont Hotels and Resorts (U.S.)
            Inc.
          o Assignment and Assumption of Hotel Management Agreement for Fairmont San
            Jose made and entered into by and among San Jose Fairmont Lessee, LLC, a
            Delaware limited liability company, FMT SJ LLC, a Delaware limited liability
            company, and Fairmont Hotels & Resorts (U.S.) Inc., a Delaware corporation,
            dated January 2, 2018.
          o Third Amendment to Amended and Restated Hotel Management Agreement
            made and entered into by and between Fairmont Hotels & Resorts (U.S.) Inc., a
            Delaware corporation and FMT SC LLC, a Delaware limited liability company,
            dated January 2, 2018.
          o Owner Agreement between SC SJ Holdings LLC, FMT SJ LLC, and Fairmont
            Hotels & Resorts (U.S.) Inc., dated January 2, 2018.
   •   Hotel Management Agreement, Light Tower Associates, L.P. and Fairmont Hotel
       Management, L.P., dated September 14, 1999.
   •   Letter from Barbara D. Kilner, Senior Vice President, General Counsel, North & Central
       America, Accor Management, dated March 18, 2020, “Re: Amended and Restated Hotel
       Management Agreement for Fairmont San Jose (the “Hotel”) dated as of December 2,
       2005 (as may have been assigned or amended from time to time, the “Management
       Agreement”)” to FMT SJ LLC and Baker Botts L.L.P.
   •   Rider to Accor’s Proof of Claim, May 7, 2021, for both Debtors.
   •   Debtors’ Motion For Entry Of An Order Authorizing The Debtors To Reject Amended
       And Restated Hotel Management And Owner Agreements Between Debtors And
       Fairmont, Effective As Of The Debtors’ Respective Petition Dates, dated March 10,
       2021..
   •   Declaration Of Paul Tormey In Support Of Motion To (i) Modify The Automatic Stay To
       Permit Arbitration Of Disputes; And (ii) Compel Arbitration Of Disputes, dated March
       22, 2021.
   •   Debtors’ Memorandum And Points Of Authorities In Opposition To Fairmont’s Motion
       To (i) Modify The Automatic Stay To Permit Arbitration Of Disputes; And (ii) Enforce
       Arbitration Clause Compelling Arbitration Of Disputes, dated March 30, 2021.
   •   Order Authorizing The Debtors To Reject Amended And Restated Hotel Management
       Agreement And Owner Agreement Between Debtors And Fairmont, dated April 5, 2021.
                                               36
            Case 21-10549-JTD         Doc 405        Filed 06/06/21   Page 38 of 63




   •   Exhibit B, Amended Disclosure Statement, to The Notice Of Filing Of (1) Blacklined
       Amended Joint Chapter 11 Plan Of Reorganization And (2) Blacklined Disclosure
       Statement With Respect To Amended Joint Chapter 11 Plan Of Reorganization-.
   •   Declaration of Greig Taylor in Support of Accor Management (U.S.) Inc.’s (f/k/a
       Fairmont Hotels & Resorts (U.S.) Inc.) Supplemental Opposition in Response to the
       Motion of Debtors for Order Under Bankruptcy Code Section 502(c) and Bankruptcy
       Rule 3018 Estimating Maximum Amount of Contingent and Unliquidated Claim of
       Fairmont Hotels & Resorts (U.S.) Inc. (Dkt. No. 71), filed by FMT SJ LLC and SC SJ
       Holdings LLC, dated April 23, 2021.

Materials from Accor
   •   SAJ 12 Month Report Books 2015 - 2020
   •   SAJ 2021.03 Forecast
   •   “Copy of Fairmont San Jose Stmt - as of 05-05-2021.xlsx”
   •   “SAJ 1999-2020 Rev+Fees - HMA.xlsx”
   •   Email from Brett Conner to Daryl Benjamin, June 2, 2017, Subject: SAJ – 1%
       management fee for garage revenues.

External Data and Research
   •   Accor 2019 Universal Registration Document (Annual Financial Report, Integrated
       Report), filed on April 9, 2020, with the French Market Authority
   •   Accor at a Glance, February 2021
   •   CBRE Q4 2020 U.S. Hotel Figures
   •   CBRE Hotels Research, Hotel Horizons San Jose, CA, Q4 2020 Edition
   •   deRoos, J.A., & Berman, S, Calculating Damage Awards in Hotel Management
       Agreement Terminations, Cornell Hospitality Report (2014)
   •   IMF, World Economic Outlook, April 2021
   •   IMF, World Economic Outlook Database, April 2021
   •   Federal Reserve Bank, Summary of Economic Projections, March 17, 2021
   •   Federal Reserve Bank of Philadelphia, Survey of Professional Forecasters, February 12,
       2021
   •   PwC, Hospitality Directions US, November 2020
   •   STR, 2020 U.S. Hotel Forecast Slightly Upgraded, Full Recovery still Unlikely Until
       2024, November 12, 2020, https://str.com/press-release/2020-us-hotel-forecast-slightly-
       upgraded-full-recovery-still-unlikely-until-2024
   •   STR, TE Slightly Downgrade Latest U.S. Hotel Forecast, January 26, 2021,
       https://str.com/press-release/str-te-slightly-downgrade-latest-us-hotel-forecast

                                                37
             Case 21-10549-JTD         Doc 405        Filed 06/06/21   Page 39 of 63




   •   STR, U.S. Performance Results for year-end 2020, January 28, 2021, https://str.com/data-
       insights-blog/video-us-performance-results-year-end-2020
   •   STR, U.S. Performance Results for January 2021 and Forecast, February 25, 2021,
       https://str.com/data-insights-blog/video-us-performance-results-january-2021
   •   BTN, CBRE: Vaccines. Stimulus Spur Second-half 2021 U.S. Hotel Forecast, March 30,
       2021, https://www.businesstravelnews.com/Procurement/CBRE-Vaccines-Stimulus-
       Spur-Second-Half-2021-US-Hotel-Forecast
   •   Financial Times, American Expense Says Business Travel Unlikely to Fully Recover
       Until 2023, April 23, 2021, https://www.ft.com/content/6736234c-3cdd-4c04-8ec9-
       9dd8b220a873
   •   U.S. Department of the Treasury, Daily Treasury Yield Curve Rates
   •   Damodaran, Aswath. Equity Risk Premiums (ERP) Determinants, Estimation and
       Implications – The 2020 Edition. March 2020
   •   Damodaran, Aswath. Implied ERP by month for previous months (March 2021)
   •   Damodaran, Aswath, Marginal Corporate Tax Rate
   •   Bloomberg, 10-year Yield for U.S. Corporate Bond with a Rating of BB+, BB, BB-
   •   Bloomberg, Beta for Comparable Companies and Accor
   •   Bloomberg, Credit Rating for Comparable Companies and Accor
   •   Bloomberg, Weight of Debt and Weight of Equity for Comparable Companies and Accor


*All other materials referenced in this report, appendices and exhibits.




                                                 38
               Case 21-10549-JTD             Doc 405         Filed 06/06/21      Page 40 of 63




Appendix 3       Modeling the Hotel’s Financial Performance

 A. The Impact of the Pandemic on U.S. Hotel Industry

        1.       The COVID-19 Pandemic (the “Pandemic”) has affected the global economy.

According to the World Economic Outlook published by International Monetary Fund (the

“IMF”), the real GDP in advanced economies and United States declined by 4.7% and 3.5%

respectively, in 2020. 59

        2.       Hospitality is one of the industries that suffered the hardest hit – hotels in the

United States experienced the worst annual occupancy level in 2020 since the Great Depression

in the 1930s. 60 With year-over-year decreases of 36.6% and 21.3% in occupancy rate and ADR,

respectively, RevPAR shrank by 50.1% in 2020, 61 ending nine years of growth that started in

2011.

Figure 11        Year-over-year Change in RevPAR 62




        3.       The impact of the Pandemic has not been consistent across property type and

hotel class. According to CBRE, convention hotels suffered the largest decline in profits during


59
   IMF, World Economic Outlook, April 2021, p. 129.
60
   CBRE, Q4 2020 U.S. Hotel Figures, p. 2.
61
   STR, TE Slightly Downgrade Latest U.S. Hotel Forecast, January 26, 2021, https://str.com/press-release/str-te-
slightly-downgrade-latest-us-hotel-forecast. Accessed on April 19, 2020.
62
   PwC, Hospitality Directions US, November 2020, p. 3; STR, U.S. Performance Results for January 2021 and
Forecast, https://str.com/data-insights-blog/video-us-performance-results-january-2021. Accessed on April 18,
2021.

                                                        39
                Case 21-10549-JTD            Doc 405         Filed 06/06/21      Page 41 of 63




2020 due to their dependence on group demand, which has dropped the most since March

2020. 63

           4.    As presented by STR, hotels at the high-end of the market suffered greater

decline as the revenues from meetings and group booking usually represent a higher percentage

in these hotels. 64

Figure 12        U.S. Hotel Performance by Class in 2020




           5.    CBRE observes that the larger markets underwent the biggest decline in

RevPAR in 2020. San Jose, as a popular place for conferences, conventions, business retreats

and social gatherings in Silicon Valley, experienced a drastic downturn in 2020. The average

RevPAR for all hotels decreased from approximately $149 in 2019 to $51 in 2020, a year-over-

year decline of 65.8%. The decline in the average RevPAR for upper-priced hotels was even

more severe, from $187 in 2019 to $50 in 2020, resulting a year-over-year change of 73.1%. 65

           6.    The Hotel, like other upper-priced hotels, has undergone a similar downturn. Its

RevPAR decreased from $166 in 2019 to $38 in 2020. And the overall revenues declined to

$17 million, a reduction of 76.1% compared to 2019 level. 66


63
   CBRE, Q4 2020 U.S. Hotel Figures, p. 14.
64
   STR, U.S. Performance Results for year-end 2020, January 28, 2021, https://str.com/data-insights-blog/video-us-
performance-results-year-end-2020. Accessed on April 18, 2021.
65
   CBRE Hotels Research, Hotel Horizons San Jose, CA, Q4 2020 Edition, pp. 4-5.
66
   See Exhibit 2. Calculated as $17,166,883 / $71,821,382 – 1.

                                                        40
              Case 21-10549-JTD          Doc 405         Filed 06/06/21    Page 42 of 63




     B. The Recovery from the Pandemic

i. The U.S. Economy
         7.     After the initial disruption and contraction, there are positive expectations for

the growth of the U.S. economy. In its 2020 December forecast, the Federal Reserve Bank

projected the real GDP to grow by 4.2%, 3.2%, and 2.4% in 2021, 2022, and 2023,

respectively. 67 In addition, certain factors, including the roll-out of COVID-19 vaccinations,

have contributed to a more bullish stance on the economic recovery. In its forecast published

in March 2021, the Federal Reserve Bank revised its projection for real GDP growth to be 6.5%

in 2021, 3.3% in 2022 and 2.2% in 2023. 68

         8.     Meanwhile, the Federal Reserve Bank expects the unemployment rate to drop to

4.5% in 2021 in its latest forecast, down from the peak of 8.1% in 2020. 69




67
   Federal Reserve Bank, Summary of Economic Projections, March 17, 2021.
68
   Federal Reserve Bank, Summary of Economic Projections, March 17, 2021.
69
   Federal Reserve Bank, Summary of Economic Projections, March 17, 2021; IMF, World Economic Outlook
Database, April 2021.

                                                    41
               Case 21-10549-JTD            Doc 405         Filed 06/06/21     Page 43 of 63




Figure 13        Forecast of Real GDP Growth and Unemployment Rate 70




ii. The U.S. Hotel Industry
        9.       Multiple organizations have expressed their opinions with respect to the

recovery of the U.S. hotel industry. Resonating with the strong positive momentum in the

overall economy, the hotel industry is expected to experience fast growth and recover to pre-

pandemic level in the next a few years. I summarize and discuss the forecasts from STR,

Tourism Economics and American Express in the following paragraphs.

        10.      In its 2020 November forecast, STR and Tourism Economics expect that the

industry will recapture 80% of demand by the end of 2021 and anticipate that ADR and revenue

will follow a slower recovery timeline. They see a full demand recovery at the end of 2023 and

the RevPAR return to pre-pandemic level by the close of 2024. 71 In January 2021, STR and

Tourism Economics revised their forecast for the U.S. hotel market by incorporating the full


70
   Federal Reserve Bank, Summary of Economic Projections, March 17, 2021; IMF, World Economic Outlook
Database, April 2021.
71
   STR, 2020 U.S. Hotel Forecast Slightly Upgraded, Full Recovery still Unlikely Until 2024, November 12, 2020,
https://str.com/press-release/2020-us-hotel-forecast-slightly-upgraded-full-recovery-still-unlikely-until-2024.
Accessed on April 18, 2021.

                                                       42
                 Case 21-10549-JTD          Doc 405         Filed 06/06/21       Page 44 of 63




year 2020 results. In the revised forecast, expected growth was downgraded in 2021 and

upgraded in 2023. STR and Tourism Economics still expect a full recovery of demand in 2023

and a close-to-complete RevPAR recovery in 2024. 72

           11.    STR also opined that corporate room demand in 2021 and 2022 would lag the

recovery of the leisure travel and client-facing transient, which have already begun in summer

of 2020 73 and early 2021. 74 STR expects the corporate and group room demand will “show

more progressive improvement” in Q3 2021 and will lead to a higher level of recovery in

2022. 75

           12.    In their updated forecast published in March 2021, CBRE provided similar

views on the recovery of the U.S. hotel market in that the average ADR and RevPAR is expected

to return to 2019 level in 2024. CBRE also mentioned that the reduction in the growth of

traditional lodging supply is a supporting factor for the market. 76

           13.    American Express, upon closely monitoring its customers monthly spending on

travel and entertainment, has seen pent-up demand for consumer travel and anticipates the

spending of corporate customers to bounce back to 2019 levels in 2023. 77

           14.    In summary, the consensus among several analysts is the expectation that the

U.S. hotel industry will experience high growth due to the release of the suppressed demand of



72
   STR, TE Slightly Downgrade Latest U.S. Hotel Forecast, January 26, 2021, https://str.com/press-release/str-te-
slightly-downgrade-latest-us-hotel-forecast. Accessed on April 19, 2020.
73
   STR, 2020 U.S. Hotel Forecast Slightly Upgraded, Full Recovery still Unlikely Until 2024, November 12, 2020,
https://str.com/press-release/2020-us-hotel-forecast-slightly-upgraded-full-recovery-still-unlikely-until-2024.
Accessed on April 18, 2021.
74
   STR, U.S. Performance Results for January 2021 and Forecast, February 25, 2021, https://str.com/data-insights-
blog/video-us-performance-results-january-2021. Accessed on April 23, 2020.
75
   STR, TE Slightly Downgrade Latest U.S. Hotel Forecast, January 26, 2021, https://str.com/press-release/str-te-
slightly-downgrade-latest-us-hotel-forecast. Accessed on April 19, 2020.
76
   BTN, CBRE: Vaccines. Stimulus Spur Second-half 2021 U.S. Hotel Forecast, March 30, 2021,
https://www.businesstravelnews.com/Procurement/CBRE-Vaccines-Stimulus-Spur-Second-Half-2021-US-Hotel-
Forecast, Accessed on May 10, 2021.
77
   Financial Times, American Expense Says Business Travel Unlikely to Fully Recover Until 2023, April 23, 2021.

                                                       43
                 Case 21-10549-JTD           Doc 405         Filed 06/06/21     Page 45 of 63




travelling after vaccinations become widespread. These analysts expect a full recovery to pre-

Pandemic levels in 2023 to 2024.

Figure 14          Forecasts for U.S. Hotels Recovery

                  Company                             Recovery
                  STR/Tourism Economics               Demand: 2023; RevPAR: 2024
                  CBRE                                RevPAR: 2024
                  American Express                    Business travel: 2023

      iii. Hotels in San Jose
           15.     CBRE also examined the market conditions in San Jose and provided their

forecasts for the overall San Jose market, as well as the submarkets by property type. CBRE

expects that the occupancy rate and ADR for the whole market will exceed the pre-Pandemic

level in 2023 and 2024 respectively. RevPAR is then projected to be very close to 2019 levels

in 2023. 78

           16.     Upper-priced hotels in San Jose are expected to recover sooner than the whole

market due to rising demand. As shown in the figure below, CBRE anticipates by 2023, the

occupancy, ADR and RevPAR will exceed 2019 levels. CBRE also expects the RevPAR will

continue to increase in 2024 and 2025 by 5.2% and 2.6% respectively. 79




78
     CBRE Hotels Research, Hotel Horizons San Jose, CA, Q4 2020 Edition, p.4.
79
     CBRE Hotels Research, Hotel Horizons San Jose, CA, Q4 2020 Edition, p.5.

                                                        44
                  Case 21-10549-JTD            Doc 405        Filed 06/06/21   Page 46 of 63




Figure 15               San Jose Forecast – Upper-priced Hotels




  C. Financial Projection for the Hotel

     i. Revenues
           17.          Based on the foregoing information, I estimate the hotel’s Total Revenues from

2021 to 2025 as follows:

                      i.   2021: I rely on the Hotel’s forecast for 2021 prior to the Closure as this
                           represents the most appropriate forecast (“2021 Forecast”); and,
                  ii.      2022 to 2025: I rely on CBRE’s projection for the performance of the upper-
                           priced hotels in San Jose as I consider this forecast is most relevant to the Hotel
                           in terms of the location and property type.
           18.          The projection for the Total Revenues is shown below.

Figure 16               Recovery of Hotel’s Total Revenues 80

              Item                   2019A      2020A      2021E      2022E      2023E      2024E      2025E
RevPAR (US$) per CBRE
                                     187.1       50.3         77.3    161.1      192.7      202.6      208.0
   (SJ Upper-priced)
  Hotel Total Revenues
                                      69.8       16.6         18.9     60.1       71.8       75.6       77.6
     (US$ millions)
 Annual Growth in Total
                                      N/A      (76.2%)     13.8%      217.5%     19.6%       5.2%       2.6%
      Revenue (%)

80
     See Exhibit 3.

                                                         45
                  Case 21-10549-JTD            Doc 405         Filed 06/06/21      Page 47 of 63




           19.      For the steady state period post-2025, I assume the Hotel’s revenues will grow

at the long-term inflation rate of 2.2% starting from 2026 to 2050. 81

           20.      To estimate parking revenue, I assume that the percentage of parking revenue to

Total Revenues (excl. parking revenue) will be constant at 2.4% (2019 level). I show the actual

(2015 to 2020) and forecasted (2021 to 2025) parking revenue and Total Revenues (excl.

parking revenue) in the figure below.

Figure 17               Total Revenues Projection (US$ millions) 82




       ii. Costs
           21.      In order to forecast Net Operating Income for the Performance Test, I also

estimate costs as follows:

                   i.      Departmental Operating Costs: Departmental operating costs include the
                           operating costs that can be directly attributed to each department such as room,
                           food & beverage. As shown in Exhibit 2, the percentage of the department
                           operating costs to all revenues were relatively constant over the years before
                           the pandemic, ranging from 49% to 52%. During the Pandemic, this ratio
                           increased to 57% in 2020 and was expected to be 57% in 2021 according to the

81
     Federal Reserve Bank of Philadelphia, Survey of Professional Forecasters, February 12, 2021.
82
     See Exhibit 4 and Exhibit 5.

                                                          46
               Case 21-10549-JTD            Doc 405         Filed 06/06/21       Page 48 of 63




                      2021 Forecast. To be consistent with the projection for Total Revenues, I
                      assume the percentage of operating costs to All Revenues will gradually decline
                      to 2019 levels in 2023 and reach to the 5-year average prior to the pandemic
                      starting 2024 as shown in the figure below:
Figure 18        Historical and Projected Department Operating Costs / All Revenues 83




               ii.    Non-departmental operating costs: The non-departmental operating costs cover
                      the costs that cannot be directly assigned to each department. Specifically,
                      these costs include administration and general costs, sales and marketing costs,
                      and repair, maintenance and utility costs. Similar to the department operating
                      costs, the non-departmental operating costs represented a relatively constant
                      percentage of All Revenues before the Pandemic, and drastically increased to
                      57% in 2020 and 2021 Forecast from an average of approximately 24% between
                      2015 and 2019. 84 This increase is unsurprising given that these costs tend to be
                      more fixed, but as shown in the figure below, these costs can be reduced with a
                      diminished revenue. Starting from 2022, I model that these costs will trend
                      towards the historical average, and the non-departmental operating costs will
                      stabilize at 24% of All Revenues (five-year average prior to the Pandemic). 85
                      The following figure shows the historical and projected non-departmental
                      operating costs for years from 2015 to 2025.




83
   See Exhibit 2 and Exhibit 5. Calculated as 1 – Department Operating Margin.
84
   See Exhibit 2.
85
   See Exhibit 5.

                                                       47
                  Case 21-10549-JTD          Doc 405        Filed 06/06/21   Page 49 of 63




Figure 19           Historical and Projected Non-Departmental Operating Costs (US$
millions) 86




                 iii.    Other items:
                             a. Property Insurance: I assume the property insurance will gradually
                                return to 2020 level in 2022 and grow at inflation rate of 2.2% thereafter.
                             b. Property Tax: I assume these costs will increase at the inflation rate of
                                2.2% based on the estimates in 2021 Forecast.
                             c. Capital Replacement Reserve: according to Article 11.1 of the HMA, I
                                calculate the capital replacement reserve as 4% of the Total Revenues.
      iii. Performance Test
           22.      Based on the projections of All Revenues and costs discussed above, I calculate

the NOI, NOI Base and the Shortfalls (if any) for years from 2021 to 2030 to forecast whether

the Hotel will pass the Performance Test. The detailed calculation can be found in Exhibit 5.

           23.      I am instructed by Counsel that the Force Majeure clause in the HMA is

triggered by the Pandemic which started in 2020 and continues to impact the operations of the

Hotel in 2021 and 2022. Although I offer no opinion on the applicability of the Force Majeure

provision as a matter of law, I note that the industry projections I described earlier demonstrate


86
     See Exhibit 2 and Exhibit 5.

                                                       48
                  Case 21-10549-JTD          Doc 405        Filed 06/06/21   Page 50 of 63




it is reasonable to conclude from a financial perspective that there will be continuing “material

and adverse changes in general and economic or market conditions” in 2021 and 2022 due to

the Pandemic. Therefore, I exclude the years 2021 and 2022 from the Performance Test. As

shown below the Hotel is projected to fail the Performance Test in 2023, 2024 and 2025. The

total undiscounted Shortfall for these years would be $3,346,137.

Figure 20             Performance Test 87




           24.        I discount the Shortfall amounts to the Valuation Date using the discount rate of

8.7%. The present value of the Shortfall amounts is $2,417,097 as of March 5, 2021. 88




87
     See Exhibit 5.
88
     See Exhibit 5.

                                                       49
                   Case 21-10549-JTD         Doc 405        Filed 06/06/21   Page 51 of 63




Appendix 4           Discount Rate

 A. Overview

         1.          My assessment of damages comprises estimating future fees that Accor would

have earned over the remaining term of the HMA. The future fees need to be discounted to the

Valuation Date, and in order to do so, I discounted the future fees using a rate of return that

reflects the risk associated with receiving the expected amount of cash flows at the expected

time of receipt.

         2.          The discount rate that I chose for the purposes of this analysis is the WACC.

The WACC represents an average of the rate of return expected by a notional equity investor

(“cost of equity”) and an appropriate after-tax cost of debt, weighted based on the optimal

capital structure of the investment.

         3.          I provide a detailed analysis of each of the factors considered in the WACC

below.

 B. Cost of Equity

         4.          I derived the cost of equity using the Capital Asset Pricing Model (“CAPM”).

The CAPM is commonly used and widely accepted approach to determining the required rate

of return on an equity investment, and it consists of:

                i.      A risk-free rate of return;
               ii.      An equity risk premium (“ERP”), which is equivalent to the excess return that
                        a notional investor expects from an investment in the stock market over a risk-
                        free asset; and,
              iii.      A “beta” factor, which measures volatility of stock returns against returns of an
                        overall market.
              1.     The formula for the CAPM is as follows:

                                 Cost of Equity = Risk-free rate + (Beta) x (ERP)


                                                       50
                Case 21-10549-JTD         Doc 405        Filed 06/06/21     Page 52 of 63




     i. Risk-free rate
          2.      The risk-free rate is the baseline rate of return for an asset with no risk of

financial loss or an asset that is “riskless”. The yields on government bonds issued by countries

with mature and stable economies are generally used as a proxy for the risk-free rate. This is a

pre-tax rate of return.

          3.      I selected the yield on a 10-year U.S. treasury bond of 1.56% 89 to be a proxy for

the risk-free rate. This ensures that the risk-free rate I selected is consistent with the input used by

Professor Damodaran of the Stern School of Business at New York University, who provides

estimates of the implied ERP, which I also considered for the calculation of WACC.

ii. Equity risk premium
          4.      The ERP represents the expected return from an equity market as a whole in

excess of the expected return on a risk-free asset. The ERP measures the difference between a

pre-tax interest rate and an after-tax equity rate of return, and thus by adding ERP to the risk-

free rate, I derive an after-tax rate of return.

          5.      To determine the ERP, I adopted a prospective approach based on current market

conditions and analyst price forecasts, which provides a forward-looking view. To do so, I

relied on the implied ERP model developed by Professor Damodaran. Professor Damodaran’s

ERPs are based on the closing Standard & Poor 500 Index prices, growth expectations of the

index prepared by industry analysts, and forecasted total returns from the index including

dividends and share buybacks. 90 The implied ERP for March 2021 is 6.72%. 91




89
   U.S. Department of the Treasury, Daily Treasury Yield Curve Rates.
90
   Damodaran, Aswath. Equity Risk Premiums (ERP) Determinants, Estimation and Implications – The 2020
Edition. March 2020.
91
   Damodaran, Aswath. Implied ERP by month for previous months (March 2021)

                                                    51
                 Case 21-10549-JTD          Doc 405         Filed 06/06/21       Page 53 of 63




iii. Industry beta
        6.        Beta is a measure of volatility of a share price compared to the market as a whole.

Beta is calculated through regression analysis of a particular security’s historical returns against

a particular market’s returns. This regression analysis returns a beta coefficient that indicates

the tendency of a security’s return to move relative to the subject market. A beta of 1.0 indicates

that a security moves perfectly with the market, while a beta of 2.0 means that the security is

twice as volatile as the market.

        7.        Beta is used in the CAPM to add an investment-specific attribute to the ERP.

        8.        In order to estimate the beta, I utilized an industry beta, which aims to measure

the overall beta coefficient of the hotel industry.

        9.        I independently computed the industry beta using the data of five publicly listed

hotel operators. These companies were selected based on their primary industry classification,

geographic location, and size. The selected companies are global hotel operators, and they are

Marriott International, Inc, Hyatt Hotels Corporation, Choice Hotels International, Inc., and

Hilton Worldwide Holdings, Inc., and Accor, S.A.

        10.       I determined the average five-year unlevered beta of the comparable companies

to be 1.08. 92

        11.       In order to account for the optimal capital structure of the Hotel, the average

five-year unlevered beta was re-levered based on the following formula:

                   Levered Beta = Unlevered Beta x [1 + (1 – Tax Rate) x Debt / Equity]




92
  Shares of Accor’s comment stock are listed on Euronext Paris. I use Accor’s ADR traded in U.S. for the beta
calculation. See Exhibit 6.

                                                       52
               Case 21-10549-JTD            Doc 405        Filed 06/06/21      Page 54 of 63




        12.      I calculated the levered five-year beta to be 1.36 based on the average capital

structure of the comparable companies, which I assumed to be equivalent to the optimal capital

structure, and the marginal corporate tax rate of 27.0%. 93

iv. Conclusion on cost of equity
        13.      Based on the inputs discussed above, I calculated the cost of equity to be

10.71%.

 C. Cost of Debt

        14.      I have reviewed its credit ratings for the long-term issue provided by

independent credit rating agencies for the five companies. As of the Valuation Date, these

companies were rated in low investment-grade or high non-investment-grade by Standard &

Poor’s (“S&P”), Moody’s, or Fitch, as shown below:

Figure 21        Credit Ratings for Comparable Companies and Accor 94

                  Company                      Moody’s               S&P             Fitch
      Accor                                       N/A                BB+             BB+
      Hilton                                      N/A                BB              N/A
      Marriott                                   Baa3               BBB-             N/A
      Hyatt                                      Baa3               BBB-             N/A
      Choice Hotels International                Baa3               BBB-             N/A


        15.      I use the 10-year composite yield for U.S. corporate bonds with a rating of BB+,

BB, BB- presented by Bloomberg as an approximation for the cost of debt because this yield is

considered to provide a forward-looking view on the financing cost of a company. As of the

Valuation Date, the pre-tax cost of debt is estimated to be 4.37 % on the Valuation Date. 95



93
   Damodaran, Aswath. Marginal Corporate Tax Rate.
94
   Bloomberg, Credit Rating for Comparable Companies and Accor.
95
   Bloomberg, 10-year yield for U.S. Corporate Bond with a rating of BB+, BB, BB-.

                                                      53
                Case 21-10549-JTD              Doc 405         Filed 06/06/21       Page 55 of 63




     i. Corporate tax rate
          16.     The U.S. marginal corporate tax rate in 2020 was 27.0% as presented by

Professor Damodaran. 96 Therefore, I applied the 27.0% corporate tax rate to compute the after-

tax cost of debt of 3.19%. 97

 D. Capital Structure

          17.     I based my consideration of the capital structure on the average capitalization of

the four comparable companies and Accor, which amounted to 26.49% of debt and 73.51% of

equity. 98

     E. Conclusion

          18.     I calculated the WACC as of the Valuation Date to be 8.70% based on the

following inputs:

Figure 22         Weighted Average Cost of Capital

                                          Inputs                                   Values
                                     Cost of Equity                               10.71%
                                Cost of Debt (after-tax)                           3.19%


                                    Equity / Capital                              73.51%
                                      Debt / Capital                              26.49%


                                          WACC                                     8.72%
                                   WACC (rounded)                                  8.70%




96
   Damodaran, Aswath. Marginal Corporate Tax Rate.
97
   Calculated as 4.37% × (1 – 27%) = 3.19%.
98
   Accor’s actual debt to capital is in line (slightly above) the average of the five comparable companies.

                                                          54
                                                       Case 21-10549-JTD                      Doc 405            Filed 06/06/21              Page 56 of 63


Exhibit 1: Calculation of Lost Management Fees (US$)




                                                    Note   2021 Partial        2022            2023            2024            2025             2026            2027            2028            2029         2030
Revenues
Total Revenues (excl. Parking Revenue)                      17,486,099       58,651,272      70,169,587      73,792,958      75,741,203       77,407,509      79,110,474      80,850,905      82,629,625    84,447,476
                                                     [1]
Parking Revenue                                                698,389        1,402,221       1,677,598       1,764,224       1,810,803        1,850,640       1,891,354       1,932,964       1,975,489     2,018,950

Fees
Basic Management Fees per HMA                        [2]        480,868       1,612,910       1,929,664       2,029,306        2,082,883       2,128,706       2,175,538       2,223,400        2,272,315    2,322,306
Basic Management Fees on Parking Revenue             [3]          6,984          14,022          16,776          17,642           18,108          18,506          18,914          19,330           19,755       20,190
Total Gross Fees                                                487,852       1,626,932       1,946,440       2,046,949        2,100,991       2,147,213       2,194,452       2,242,730        2,292,070    2,342,495

Discount Factor
Date of Payment                                                 8/2/2021       6/30/2022       6/30/2023       6/30/2024       6/30/2025        6/30/2026       6/30/2027       6/30/2028       6/30/2029    6/30/2030
Discount Factor                                      [4]         0.9665          0.8958          0.8241          0.7581          0.6974           0.6416          0.5903          0.5430          0.4996       0.4596

Present Value of Lost Fees
PV of Basic Fees                                                471,513       1,457,359       1,604,015       1,551,833        1,465,321       1,377,698       1,295,315       1,217,858        1,145,033    1,076,563

Total Gross Fees                                            78,769,399
Total PV of Lost Management Fees                            24,657,609



Notes:
[1] See Exhibit 3. I assume the revenues will grow at the long-term inflation rate of 2.2% for years 2026 to 2050.
    2021 Partial year is adjusted for the revenues earned in January and February 2021, as well as the first 5 days (pro-rated by 5/31) in March 2021. Monthly data is sourced from 2021 Forecast.
    Long-term inflation rate is sourced from Federal Reserve Bank of Philadelphia, Survey of Professional Forecasters, February 12, 2021.
[2] HMA, Article 9.1 "Management Fee". Basic Fee equals to 2.75% of Total Revenues of the Hotel.
[3] I understand that Fairmont receives 1% fees on the parking revenue of the Hotel. See Email between Brett Conner and Daryl Benjamin with the subject "SAJ - 1% management fee for garage revenues".
[4] Discount rate is 8.7% (See discussions in Appendix 4). The cash flows are discounted to March 5, 2021, using the mid-period convention.
                                                   Case 21-10549-JTD             Doc 405         Filed 06/06/21         Page 57 of 63


Exhibit 1: Calculation of Lost Management Fees (US$)




                                                Note    2031         2032         2033         2034         2035         2036         2037          2038          2039          2040
Revenues
Total Revenues (excl. Parking Revenue)                 86,305,321   88,204,038   90,144,527   92,127,706   94,154,516   96,225,915   98,342,885   100,506,429   102,717,570   104,977,357
                                                [1]
Parking Revenue                                         2,063,367    2,108,761    2,155,154    2,202,567    2,251,024    2,300,546    2,351,158     2,402,884     2,455,747     2,509,773

Fees
Basic Management Fees per HMA                   [2]     2,373,396    2,425,611    2,478,974    2,533,512    2,589,249    2,646,213    2,704,429     2,763,927     2,824,733     2,886,877
Basic Management Fees on Parking Revenue        [3]        20,634       21,088       21,552       22,026       22,510       23,005       23,512        24,029        24,557        25,098
Total Gross Fees                                        2,394,030    2,446,699    2,500,526    2,555,538    2,611,759    2,669,218    2,727,941     2,787,956     2,849,291     2,911,975

Discount Factor
Date of Payment                                         6/30/2031    6/30/2032    6/30/2033    6/30/2034    6/30/2035    6/30/2036    6/30/2037     6/30/2038     6/30/2039     6/30/2040
Discount Factor                                 [4]       0.4228       0.3890       0.3578       0.3292       0.3028       0.2786       0.2563        0.2358        0.2169        0.1996

Present Value of Lost Fees
PV of Basic Fees                                        1,012,187     951,661      894,754      841,250      790,945      743,648      699,180       657,371       618,061       581,103
                                                   Case 21-10549-JTD                Doc 405          Filed 06/06/21          Page 58 of 63


Exhibit 1: Calculation of Lost Management Fees (US$)




                                                Note     2041          2042          2043          2044          2045          2046          2047          2048          2049          2050
Revenues
Total Revenues (excl. Parking Revenue)                 107,286,859   109,647,170   112,059,407   114,524,714   117,044,258   119,619,232   122,250,855   124,940,374   127,689,062   130,498,221
                                                [1]
Parking Revenue                                          2,564,988     2,621,418     2,679,089     2,738,029     2,798,266     2,859,828     2,922,744     2,987,044     3,052,759     3,119,920

Fees
Basic Management Fees per HMA                   [2]      2,950,389     3,015,297     3,081,634     3,149,430     3,218,717     3,289,529     3,361,899     3,435,860     3,511,449     3,588,701
Basic Management Fees on Parking Revenue        [3]         25,650        26,214        26,791        27,380        27,983        28,598        29,227        29,870        30,528        31,199
Total Gross Fees                                         2,976,038     3,041,511     3,108,425     3,176,810     3,246,700     3,318,127     3,391,126     3,465,731     3,541,977     3,619,900

Discount Factor
Date of Payment                                          6/30/2041     6/30/2042     6/30/2043     6/30/2044     6/30/2045     6/30/2046     6/30/2047     6/30/2048     6/30/2049     6/30/2050
Discount Factor                                 [4]        0.1836        0.1689        0.1554        0.1429        0.1315        0.1210        0.1113        0.1024        0.0942        0.0867

Present Value of Lost Fees
PV of Basic Fees                                          546,354       513,684       482,967       454,086       426,933       401,403       377,400       354,833       333,615       313,665
                                Case 21-10549-JTD                         Doc 405          Filed 06/06/21                Page 59 of 63


Exhibit 2: 2015 to 2020 Historical Performance and 2021 Forecast (US$)



                                                        2015             2016            2017            2018             2019            2020            2021 Forecast
Revenues
  Rooms                                                 47,353,503       49,631,410      48,294,977      50,402,766       48,841,602      11,325,542          13,263,560
  Food & Beverage                                       23,357,660       21,263,118      21,423,949      25,421,560       19,485,723       4,369,914           4,996,639
  Telephone                                                 32,235           19,124          10,941           7,940            6,581           1,045                 683
  Laundry and Valet                                        141,237          176,434         115,561         135,273           86,725          13,658               3,804
  Golf Operations                                                –                –               –               –                –               –                   –
  Spa / Health Club                                          9,993            9,314           7,168           9,548            6,900             285               3,584
  Store Rentals                                            729,211          736,747         674,346         502,305          258,634         102,251              77,804
  Other Income                                             816,096          381,802         613,116       1,042,983          869,112         833,999             286,787
  All Other Minor Operating Departments                  2,962,774        2,922,732       2,574,628       2,484,444        2,266,106         520,189             798,273
All Revenues                                            75,402,708       75,140,681      73,714,686      80,006,819       71,821,382      17,166,883          19,431,145

Operating Profit
  Rooms                                                 32,496,756       34,025,181      32,361,581      34,487,708       32,304,564       6,282,923            7,367,853
  Food & Beverage                                        4,684,266        3,067,271       2,774,998       4,381,638          954,118          48,879              491,813
  Telephone                                               (489,558)        (568,370)       (641,816)       (678,455)        (702,718)          1,045                  683
  Laundry and Valet                                         14,126           18,093          11,556          13,527            8,672           6,875                    –
  Golf Operations                                                –                –               –               –                –               –                    –
  Spa / Health Club                                           (208)            (528)         (2,324)          3,917           (4,943)         (2,844)             (35,421)
  Store Rentals                                            729,211          736,747         674,346         502,305          258,634         102,251               77,804
  Other Income                                             816,096          381,802         613,116       1,042,983          869,112         833,999              286,787
  All Other Minor Operating Departments                    442,177          507,854         440,876         614,863          577,965         171,614               80,159
Department Operating Profits                            38,692,865       38,168,051      36,232,334      40,368,486       34,265,403       7,444,741            8,269,679
% of All Revenues                                           51.3%            50.8%           49.2%           50.5%            47.7%           43.4%                42.6%

Non-departmental Operating Costs
  Administration General                                 5,483,041        6,006,839       5,856,086       6,521,828        6,341,310       2,781,931           2,926,597
  Sales and Marketing                                    4,468,738        4,264,186       4,644,828       5,374,302        4,743,928       1,959,370           2,351,742
  Information Technology                                         –                –               –               –                –         729,075             826,522
  POMEC                                                  6,548,058        7,063,450       6,908,501       7,236,398        7,029,292       4,237,836           4,961,026
Total Non-departmental Operating Costs                  16,499,836       17,334,475      17,409,415      19,132,529       18,114,530       9,708,211          11,065,886
% of All Revenues                                           21.9%            23.1%           23.6%           23.9%            25.2%           56.6%               56.9%

Gross Operating Profit                                  22,193,028       20,833,575      18,822,919      21,235,958       16,150,873       (2,263,470)         (2,796,207)
 GOP Margin                                                 29.4%            27.7%           25.5%           26.5%            22.5%           (13.2%)             (14.4%)

Management Fees
 Basic Mgmt. Fees                                         1,982,255       1,988,734       1,925,587       2,096,856        1,892,238         450,898             508,269
 Incentive Mgmt. Fees                                             –               –               –               –                –               –                   –
 Prior Year Adjustments To Fees                                   –          81,900         (14,447)              –                –               –                   –
 Residential Mgmt. Fees                                           –               –               –               –                –               –                   –
 Yield Maintenance Reduction                                      –               –               –               –                –               –                   –
Management Fee Expense                                    1,982,255       2,070,635       1,911,140       2,096,856        1,892,238         450,898             508,269

Occupancy Expenses
  Rental Expense                                        21,217,206       21,755,103      20,727,055      10,860,344       11,152,481      11,483,683          11,842,119
  Property Tax                                                   –                –          29,133       1,933,286        1,983,037       2,181,746           2,321,921
  Property Insurance                                     1,310,642        1,228,147       1,068,928       1,147,759        1,820,633       1,857,138             581,213
  Other Occupancy Costs                                    128,705           93,280       1,362,155          61,909          737,028          38,804                   –
  Asset Management Fees                                    674,256          483,949         266,241         314,855          270,909         301,476             295,000
Total Occupancy Expense                                 23,330,809       23,560,479      23,453,511      14,318,152       15,964,089      15,862,848          15,040,253

EBITDA                                                   (3,120,036)     (4,797,539)     (6,541,732)      4,820,949       (1,705,454)     (18,577,216)        (18,344,729)

EBIT                                                     (3,120,036)     (4,797,539)     (6,541,732)      4,820,949       (1,705,454)     (18,577,216)        (18,344,729)

Net Income                                               (3,120,036)     (4,797,539)     (6,541,732)      4,820,949       (1,705,454)     (18,577,216)        (18,344,729)

Net Operating Profit                                    20,210,773       18,844,841      16,897,332      19,139,102       14,258,635       (2,714,368)         (3,304,476)

Rooms Occupied
 With Complimentary                                         233,799         225,556         219,931         213,346          203,676             54,003            67,624
 Without Complimentary                                      231,526         222,856         217,443         210,236          201,382             53,041            66,967

Average Room Rate
 with complimentary                                            202.54           220.04          219.59          236.25           239.80          209.72           196.14
 without Complimentary                                         204.53           222.71          222.10          239.74           242.53          213.52           198.06

% Occupancy
with complimentary                                         79.57%           76.56%          74.85%          72.61%           69.32%          18.33%               23.02%
without Complimentary                                      78.80%           75.64%          74.00%          71.55%           68.54%          18.00%               22.79%

RevPAR                                                         161.16           168.45          164.37          171.54           166.23           38.44             45.14

Source:
SAJ 12 Month Report Book from 2015 to 2020 and 2021 Forecast.
                                                      Case 21-10549-JTD                     Doc 405            Filed 06/06/21               Page 60 of 63


Exhibit 3: The Impact and the Recovery from the Pandemic




U.S. Economy [1]                                          2013        2014         2015        2016         2017         2018        2019         2020        2021      2022     2023 Long-term
Real GDP %
Federal Reserve Bank - December Projection               1.80         2.50        3.10         1.70         2.30        3.00         2.20        (3.50)       4.20     3.20     2.40      1.80
Federal Reserve Bank - March Projection                  1.80         2.50        3.10         1.70         2.30        3.00         2.20        (3.50)       6.50     3.30     2.20      1.80
Unemployment %
Federal Reserve Bank - December Projection               7.36         6.16        5.28         4.88         4.35        3.89         3.68        8.11         5.00     4.20     3.70      4.10
Federal Reserve Bank - March Projection                  7.36         6.16        5.28         4.88         4.35        3.89         3.68        8.11         4.50     3.90     3.50      4.00



Upper-Priced Hotels in San Jose [2]                       2013        2014         2015        2016        2017         2018         2019        2020         2021      2022     2023     2024     2025
Occupancy                                                                                      78%         79%          79%          75%         28%          44%       69%      77%      78%      79%
ADR                                                                                           232.2       232.9        245.4        248.0       177.8        176.7     234.3    250.6    259.7    264.7
RevPAR                                                                                        181.9       184.0        193.0        187.1        50.3         77.3     161.1    192.7    202.6    208.0
Change %                                                                                                                                                    53.6%    108.5%    19.6%     5.2%     2.6%



Hotel                                                     2013        2014        2015         2016         2017        2018         2019        2020         2021      2022     2023     2024     2025
Total Revenues (excl. Parking Revenue)[3]                                         71.2         71.1         69.7        75.6         68.1        16.3         18.2      58.7     70.2     73.8     75.7
Change %                                                                                                                                                    11.9%    222.3%    19.6%     5.2%     2.6%
Parking Revenue [4]                                                                 2.3         2.2          2.1         1.8          1.6          0.3         0.7       1.4      1.7      1.8      1.8
Change %                                                                                                                                                   106.0%     95.3%    19.6%     5.2%     2.6%

Total Revenues                                                                    73.5         73.3         71.8        77.4         69.8        16.6         18.9     60.1     71.8      75.6    77.6



Notes:
[1] IMF, World Economic Outlook Database, April 2021; Federal Reserve Bank, Summary of Economic Projections, March 17, 2021.
[2] CBRE Hotels Research, Hotel Horizons San Jose, CA, Q4 2020 Edition, p.5.
[3] 2015 - 2021: See Exhibit 4. 2022 - 2025: Calculated as 2019 Total Revenues × RevPAR of Upper-priced hotels of the year / 2019 RevPAR of upper-priced hotels.
[4] 2015 - 2021: See Exhibit 4. 2022 - 2025: Calculated as 2019 parking revenue × Total Revenues of the year / 2019 Total Revenues.
                                                   Case 21-10549-JTD                    Doc 405          Filed 06/06/21             Page 61 of 63


Exhibit 4: Historical Fees Reconciliation (2015 to 2020, US$)



                                                                2015                 2016                 2017                  2018                 2019                 2020             2021 Forecast
Revenues [1]
  Rooms                                                         47,353,503            49,631,410           48,294,977           50,402,766            48,841,602           11,325,542           13,263,560
  Food & Beverage                                               23,357,660            21,263,118           21,423,949           25,421,560            19,485,723            4,369,914            4,996,639
  Telephone                                                         32,235                19,124               10,941                7,940                 6,581                1,045                  683
  Laundry and Valet                                                141,237               176,434              115,561              135,273                86,725               13,658                3,804
  Golf Operations                                                        –                     –                    –                    –                     –                    –                    –
  Spa / Health Club                                                  9,993                 9,314                7,168                9,548                 6,900                  285                3,584
  Store Rentals                                                    729,211               736,747              674,346              502,305               258,634              102,251               77,804
  Other Income                                                     816,096               381,802              613,116            1,042,983               869,112              833,999              286,787
  All Other Minor Operating Departments                          2,962,774             2,922,732            2,574,628            2,484,444             2,266,106              520,189              798,273
All Revenues                                                    75,402,708            75,140,681           73,714,686           80,006,819            71,821,382           17,166,883           19,431,145
Provision For Bad Debts                                             26,070               143,527               71,016               74,520               114,672               74,635               17,974
Employee Service Charge Distributed                              1,855,304             1,731,058            1,840,262            2,518,853             1,943,836              474,138              497,553
Total Revenues                                                  73,521,334            73,266,096           71,803,408           77,413,446            69,762,874           16,618,110           18,915,618
Parking Revenue                                                  2,302,765             2,187,363            2,057,287            1,802,972             1,628,930              348,575              718,114
Total Revenues (excl. Parking Revenue) [2]                      71,218,569            71,078,733           69,746,121           75,610,474            68,133,944           16,269,535           18,197,504



Fees Calculation
Basic fees (excl. Fees on Parking Revenue) [3]                   1,958,511             1,954,665            1,918,018            2,079,288             1,873,683              447,412              500,431
Fees on Parking Revenue [4]                                         23,028                21,874               20,573               18,030                16,289                3,486                7,181
Total                                                            1,981,538             1,976,539            1,938,591            2,097,318             1,889,973              450,898              507,613
Basic Fees Per P&L (before previous adj.) [1]                    1,982,255             1,988,734            1,925,587            2,096,856             1,892,238              450,898              508,269
Variance                                                              (717)              (12,195)              13,004                  462                (2,265)                  (0)                (657)
Total Variance (2015 - 2020)                                        (1,711)



Notes:
[1] See Exhibit 2. "Provision For Bad Debts", "Employee Service Charge Distributed" and "Parking Revenue" are from SAJ 12 Month Report Book from 2015 to 2020 and 2021 Forecast.
[2] HMA, Articles 9.3 and 9.4. The provision for bad debts and employee services charge distributed should be excluded from the Total Revenues.
    I also understand that Fairmont receives fees that equal to 1.0% of parking revenue of the Hotel. I thus exclude the parking revenue from the Total Revenues that are used to calculate the Basic Fees.
[3] HMA, Article 9.1 "Management Fee". Basic Fee equals to 2.75% of Total Revenues (excl. Parking Revenue) of the Hotel.
[4] I understand that Fairmont receives 1% fees on the parking revenue of the Hotel. See Email between Brett Conner and Daryl Benjamin with the subject "SAJ - 1% management fee for garage revenues".
                                                               Case 21-10549-JTD                           Doc 405              Filed 06/06/21                   Page 62 of 63


Exhibit 5: Performance Test (US$)

                                                      Note       2018             2019           2020          2021        2022       2023       2024       2025                           2026          2027             2028         2029     2030 [14]
Total Revenues                                         [1] 77,413,446       69,762,874     16,618,110    18,915,618 60,053,493 71,847,184 75,557,182 77,552,005
All Revenues                                           [2] 80,006,819       71,821,382     17,166,883    19,431,145 61,825,504 73,967,195 77,786,664 79,840,349

Department Operating Profits                           [3]   40,368,486     34,265,403      7,444,741      8,269,679    27,904,348     35,289,153     38,804,350    39,828,843
% of All Revenues                                                50.5%          47.7%          43.4%          42.6%         45.1%          47.7%          49.9%         49.9%

Non-departmental Operating Costs                       [4]   19,132,529     18,114,530      9,708,211    11,065,886     15,999,515     17,412,500     18,311,635    18,795,089
% of All Revenues                                                23.9%          25.2%          56.6%         56.9%          25.9%          23.5%          23.5%         23.5%

Management Fee                                         [5]    2,096,856      1,892,238        450,898        508,269     1,626,932      1,946,440      2,046,949      2,100,991

Net Operating Profit                                   [6]   19,139,101     14,258,635     (2,714,368)    (3,304,476)   10,277,901     15,930,214     18,445,766     18,932,762

Occupancy Expenses
  Property Tax                                         [7]    1,933,286      1,983,037      2,181,746      2,321,921     2,373,003      2,425,209      2,478,564      2,533,092
  Property Insurance                                   [8]    1,147,759      1,820,633      1,857,138        581,213     1,857,138      1,897,995      1,939,751      1,982,425

Capital Replacement Reserve                            [9]    3,096,538      2,790,515        664,724        756,625     2,402,140      2,873,887      3,022,287      3,102,080

Performance Test
Net Operating Income                                  [10]   12,961,518      7,664,450   (7,417,976) (6,964,235)   3,645,620            8,733,122     11,005,164     11,315,164 11,564,098        11,818,508        12,078,515   12,344,242   12,615,816
Opening NOI Balance                                   [11]   10,663,874     10,778,539 10,893,204 11,007,869 11,122,534                11,237,199     11,351,864     11,466,529                    8,685,896         8,800,561    8,915,226    9,029,891
1% of 1998 NOI                                                  114,665        114,665      114,665      114,665     114,665              114,665        114,665        114,665                      114,665           114,665      114,665      114,665
NOI Base                                              [12]   10,778,539     10,893,204 11,007,869 11,122,534 11,237,199                11,351,864     11,466,529     11,581,194  8,685,896         8,800,561         8,915,226    9,029,891    9,144,556
Shortfall                                                             –     (3,228,754) (18,425,845) (18,086,769) (7,591,579)          (2,618,742)      (461,365)      (266,030)         –                 –                 –            –            –
Pass/Fail                                                      Pass            NA                   Force Majeure                       Shortfall      Shortfall      Shortfall    Pass              Pass              Pass         Pass         Pass
NPV                                                   [13]                                                                             (1,903,774)      (335,403)      (177,920)



Notes:
[1] 2018 - 2021: See Exhibit 4. 2022 - 2025: See Exhibit 3.
[2] 2018 - 2021: See Exhibit 4. 2022 - 2025: calculated as the Total Revenues multiplied by 2019 All Revenues / 2019 Total Revenues.
[3] 2018 - 2021: See Exhibit 2. I assume the department operating profits margin will gradually recover to 2019 level in 2023 and will stay at steady state (5-year average prior to the Pandemic) starting 2024.
[4] 2018 - 2021: See Exhibit 2. I assume the non-departmental operating costs % will gradually decrease to the 5-year average level prior to the Pandemic in 2023.
[5] 2018 - 2021: See Exhibit 2. 2022 - 2025: See Exhibit 1.
[6] Calculated as department operating profits - non-departmental operating costs - management fees.
[7] 2018 - 2021: See Exhibit 2. 2022 - 2025: increase at inflation rate of 2.2%.
[8] 2018 - 2021: See Exhibit 2. I assume the property insurance will gradually return to 2020 level in 2022 and grow at inflation rate of 2.2% thereafter.
[9] Calculated as 4% × Total Revenues Per HMA, Article 11.1.
[10] Calculated as Net Operating Profits - property tax - property insurance - capital replacement reserve. For years after 2025, I assume the NOI will grow at inflation rate of 2.2%.
[11] Third Amendment to Amended and Restated Hotel Management Agreement dated January 2, 2018, Article 7.
     Per HMA, Article 16.10, the NOI Base for the initial year of the Extension Terms will be reset at 75% of the NOI of last year of the Initial Term.
[12] Calculated as opening NOI balance + 1% of 1998 NOI.
[13] Per HMA 16.10, I assume the shortfall payments for 2023 and 2024 will be paid on 12/31/2024, the shortfall payment for 2025 will be paid on 12/31/2025.
[14] The Hotel will pass the Performance Test in the years after 2030 as the annual increase of 2.2 % (inflation) will be higher than 1% of the NOI in 1998.
                                                   Case 21-10549-JTD                   Doc 405           Filed 06/06/21            Page 63 of 63


Exhibit 6: Beta Calculation



                                                                                                                                                                  Corporate Marginal   Adj. Unlevered
                     Company                                 Ticker          Adj. Levered Beta      Weight of Debt      Weight of Equity         D/E Ratio
                                                                                                                                                                      Tax Rates             Beta
                                                                                              [1]                 [2]                  [2]                  [3]                  [4]                 [5]
Accor                                                ACCYY US Equity                       1.233              33.07%               66.93%               49.41%               27.00%               0.906
Hilton                                               HLT US Equity                         1.222              27.35%               72.65%               37.65%               27.00%               0.959
Marriott                                             MAR US Equity                         1.601              20.96%               79.04%               26.52%               27.00%               1.341
Hyatt                                                H US Equity                           1.377              32.67%               67.33%               48.52%               27.00%               1.017
Choice Hotels International                          CHH US Equity                         1.322              15.31%               84.69%               18.08%               27.00%               1.168

Average                                                                                     1.35                                                        36.03%                                     1.08

Re-levered Beta                                                                             1.36



Notes:
[1] Bloomberg calculates the 5-year beta using a regression of the historical trading prices of the stock against the S&P 500 over a five year period ending March 5, 2021.
    See Bloomberg, Beta for Comparable Companies and Accor.
[2] 2020 Q4 data retrieved from Bloomberg.
    See Bloomberg, Weight of Debt and Weight of Equity for Comparable Companies and Accor.
[3] Weight of Debt / Weight of Equity.
[4] Damodaran, Aswath. Corporate Marginal Tax Rate.
[5] Adj. Levered Beta / [1 + (1 - Tax Rate) × D/E Ratio]
